                        Case 20-10256-KBO              Doc 584         Filed 04/06/21      Page 1 of 67




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                   )
         In re:                                                    )      Chapter 11
                                                                   )
         EARTH FARE, INC., et al., 1                               )      Case No. 20-10256 (KBO)
                                                                   )
                                   Debtors.                        )      (Jointly Administered)
                                                                   )
                                                                   )

                            DEBTORS’ COMBINED DISCLOSURE STATEMENT AND
                                JOINT CHAPTER 11 PLAN OF LIQUIDATION


         YOUNG CONAWAY STARGATT & TAYLOR, LLP
         Pauline K. Morgan (No. 3650)
         M. Blake Cleary (No. 3614)
         Sean T. Greecher (No. 4484)
         Shane M. Reil (No. 6195)
         Rodney Square
         1000 North King Street
         Wilmington, Delaware 19801
         Telephone: (302) 571-6600
         Facsimile: (302) 571-1256
         EF@ycst.com

         Counsel to the Debtors and Debtors-in-Possession

         Dated: April 6, 2021




         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is P.O. Box 1389, Fletcher, North Carolina 28732.
26186273.10
                            Case 20-10256-KBO                      Doc 584           Filed 04/06/21              Page 2 of 67




                                                             TABLE OF CONTENTS

                                                                                                                                                   Page


         ARTICLE I DEFINED TERMS AND RULES OF INTERPRETATION .....................................2

         ARTICLE II CLASSIFICATION OF CLAIMS AND INTERESTS AND
         ESTIMATED RECOVERIES .......................................................................................................13

                    2.1        Classification..........................................................................................................13

         ARTICLE III BACKGROUND AND DISCLOSURES ...............................................................16

                    3.1        General Background ..............................................................................................16
                    3.2        Events Leading to Chapter 11 ................................................................................18
                    3.3        The Chapter 11 Cases ............................................................................................21

         ARTICLE IV CONFIRMATION AND VOTING PROCEDURES .............................................31

                    4.1        Confirmation Procedure .........................................................................................31
                    4.2        Procedure for Objections .......................................................................................31
                    4.3        Requirements for Confirmation .............................................................................31
                    4.4        Classification of Claims and Interests....................................................................32
                    4.5        Impaired Claims or Interests ..................................................................................33
                    4.6        Confirmation Without Necessary Acceptances; Cramdown .................................33
                    4.7        Feasibility...............................................................................................................35
                    4.8        Best Interests Test and Liquidation Analysis.........................................................35
                    4.9        Acceptance of the Plan...........................................................................................36

         ARTICLE V CERTAIN RISK FACTORS TO BE CONSIDERED PRIOR TO
         VOTING ........................................................................................................................................36

                    5.1        The Plan May Not Be Accepted ............................................................................37
                    5.2        The Plan May Not Be Confirmed ..........................................................................37
                    5.3        Distributions to Holders of Allowed Claims under the Plan May Be
                               Inconsistent with Projections .................................................................................37
                    5.4        Objections to Classification of Claims ..................................................................37
                    5.5        Failure to Consummate the Plan ............................................................................38
                    5.6        Plan Releases May Not Be Approved ....................................................................38
                    5.7        The Total Amount of 503(b)(9) Claims and Initial Administrative
                               Claims May Exceed the Caps ................................................................................38
                    5.8        Reductions to Estimated Creditor Recoveries .......................................................39
                    5.9        Certain Tax Considerations....................................................................................39

         ARTICLE VI TREATMENT OF UNCLASSIFIED CLAIMS.....................................................43

                    6.1        Administrative Claims ...........................................................................................43
26186273.10

                                                                                 i
                        Case 20-10256-KBO                    Doc 584           Filed 04/06/21              Page 3 of 67




                 6.2     Priority Tax Claims ................................................................................................44

         ARTICLE VII TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS .........................44

                 7.1     Class 1: Priority Non-Tax Claims .........................................................................44
                 7.2     Class 2: Other Secured Claims .............................................................................44
                 7.3     Class 3: First Lien Facility Claims.........................................................................44
                 7.4     Class 4: Second Lien Facility Claims ....................................................................44
                 7.5     Class 5: General Unsecured Claims ......................................................................44
                 7.6     Class 6: Intercompany Claims ...............................................................................44
                 7.7     Class 7: Interests ....................................................................................................45
                 7.8     Reservation of Rights Regarding Claims and Interests .........................................45

         ARTICLE VIII ACCEPTANCE OR REJECTION OF THE PLAN ............................................45

                 8.1     Class Entitled to Vote ............................................................................................45
                 8.2     Acceptance by Impaired Classes of Claims or Interests ........................................45
                 8.3     Presumed Acceptance by Unimpaired Classes ......................................................45
                 8.4     Presumed Rejections by Impaired Classes ............................................................45
                 8.5     Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code .....................45
                 8.6     Controversy Concerning Impairment ....................................................................45
                 8.7     Elimination of Vacant Classes ...............................................................................46

         ARTICLE IX IMPLEMENTATION OF THE PLAN ..................................................................46

                 9.1     Implementation of the Plan ....................................................................................46
                 9.2     Debtors’ Members, Managers, and Officers ..........................................................46
                 9.3     Transition Services.................................................................................................46
                 9.4     Wind-Down and Dissolution of the Debtors .........................................................46
                 9.5     Wind-Down Reserve ..............................................................................................47
                 9.6     Abandonment, Disposal, and Destruction of Records ...........................................47
                 9.7     Distributions by Wind-Down Officer ....................................................................47
                 9.8     Limitation of Liability; Indemnification ................................................................47
                 9.9     Company Action ....................................................................................................47
                 9.10    Avoidance Actions and Preference Actions ..........................................................48

         ARTICLE X PROVISIONS GOVERNING DISTRIBUTIONS ..................................................48

                 10.1    Distributions for Allowed Claims ..........................................................................48
                 10.2    Interest of Claims. ..................................................................................................48
                 10.3    Distributions by Wind-Down Officer as Disbursement Agent ..............................48
                 10.4    Waterfall ................................................................................................................49
                 10.5    Means of Cash Payment.........................................................................................49
                 10.6    Fractional Distributions .........................................................................................49
                 10.7    De Minimis Distributions ......................................................................................49
                 10.8    Application of Distribution Record Date ...............................................................49
                 10.9    Withholding, Payment and Reporting Requirements With Respect
                         to Distributions.......................................................................................................49
26186273.10

                                                                          ii
                            Case 20-10256-KBO                      Doc 584           Filed 04/06/21              Page 4 of 67




                   10.10      Setoffs ....................................................................................................................50
                   10.11      No Distribution in Excess of Allowed Amounts ...................................................50
                   10.12      Allocation of Distributions ....................................................................................50
                   10.13      Delivery of Distributions; Forfeiture of Distributions ...........................................50

         ARTICLE XI PROVISIONS FOR CLAIMS OBJECTIONS AND ESTIMATION
         OF CLAIMS ..................................................................................................................................51

                   11.1       Claims Administration Responsibility ...................................................................51
                   11.2       Claims Objections ..................................................................................................51
                   11.3       Estimation of Contingent or Unliquidated Claims.................................................51
                   11.4       Distributions on Account of Disputed Claims .......................................................52
                   11.5       Amendments to Claims ..........................................................................................52
                   11.6       Claims Paid and Payable by Third Parties .............................................................52
                   11.7       Adjustment to Claims Without Objection..............................................................52

         ARTICLE XII EXECUTORY CONTRACTS ..............................................................................52

                   12.1       Executory Contracts Deemed Rejected .................................................................52
                   12.2       Asset Purchase Agreements ...................................................................................53

         ARTICLE XIII CONFIRMATION AND CONSUMMATION OF THE PLAN .........................53

                   13.1       Conditions Precedent to the Effective Date. Each of the following
                              is a condition precedent to the occurrence of the Effective Date: .........................53
                   13.2       Notice of Effective Date ........................................................................................53
                   13.3       Waiver of Conditions Precedent to the Effective Date ..........................................54
                   13.4       Effect of Non-Occurrence of Effective Date .........................................................54

         ARTICLE XIV EFFECTS OF CONFIRMATION .......................................................................54

                   14.1       Exculpation, Releases, and Injunctions .................................................................54
                   14.2       Term of Bankruptcy Injunction or Stays ...............................................................56
                   14.3       Approval of WARN Settlement .............................................................................56
                   14.4       Allocation Between Principal and Interest ............................................................57

         ARTICLE XV RETENTION OF JURISDICTION ......................................................................57

                   15.1       Exclusive Jurisdiction of Bankruptcy Court ..........................................................57

         ARTICLE XVI MISCELLANEOUS PROVISIONS....................................................................59

                   16.1       Modification of the Plan ........................................................................................59
                   16.2       Revocation, Withdrawal, or Non-Confirmation of the Plan ..................................59
                   16.3       Binding Effect ........................................................................................................59
                   16.4       Subordination Rights .............................................................................................59
                   16.5       Severability of Plan Provisions ..............................................................................60
                   16.6       Payment of Statutory Fees; Filing of Quarterly Reports .......................................60
26186273.10

                                                                               iii
                      Case 20-10256-KBO                    Doc 584           Filed 04/06/21              Page 5 of 67




              16.7     Dissolution of the Committee ................................................................................60
              16.8     Exemption from Section 1146 ...............................................................................60
              16.9     Closing of Chapter 11 Cases ..................................................................................61
              16.10    Filing of Additional Documents ............................................................................61
              16.11    Insurance ................................................................................................................61
              16.12    Successors and Assigns..........................................................................................61
              16.13    Governing Law ......................................................................................................61
              16.14    Exhibits and Schedules ..........................................................................................61
              16.15    Computation of Time .............................................................................................62
              16.16    Reservation of Rights .............................................................................................62




26186273.10

                                                                        iv
                  Case 20-10256-KBO   Doc 584   Filed 04/06/21   Page 6 of 67




                                      DISCLAIMER

         THIS COMBINED DISCLOSURE STATEMENT AND PLAN WAS COMPILED FROM
         INFORMATION OBTAINED FROM NUMEROUS SOURCES BELIEVED TO BE
         ACCURATE TO THE BEST OF THE DEBTORS’ KNOWLEDGE, INFORMATION, AND
         BELIEF. NO GOVERNMENTAL AUTHORITY HAS PASSED ON, CONFIRMED OR
         DETERMINED THE ACCURACY OR ADEQUACY OF THE INFORMATION
         CONTAINED HEREIN.

         NOTHING STATED HEREIN SHALL BE (I) DEEMED OR CONSTRUED AS AN
         ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, (II) ADMISSIBLE IN ANY
         PROCEEDING INVOLVING THE DEBTORS OR ANY OTHER PARTY, OR (III) DEEMED
         CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF THE
         COMBINED DISCLOSURE STATEMENT AND PLAN ON THE DEBTORS OR HOLDERS
         OF CLAIMS OR INTERESTS. CERTAIN STATEMENTS CONTAINED HEREIN, BY
         NATURE, ARE FORWARD-LOOKING AND CONTAIN ESTIMATES AND
         ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL
         REFLECT ACTUAL OUTCOMES.

         THE STATEMENTS CONTAINED HEREIN ARE MADE AS OF THE DATE HEREOF,
         UNLESS ANOTHER TIME IS SPECIFIED. THE DELIVERY OF THIS COMBINED
         DISCLOSURE STATEMENT AND PLAN SHALL NOT BE DEEMED OR CONSTRUED TO
         CREATE ANY IMPLICATION THAT THE INFORMATION CONTAINED HEREIN IS
         CORRECT AT ANY TIME AFTER THE DATE HEREOF. HOLDERS OF CLAIMS OR
         INTERESTS SHOULD NOT CONSTRUE THE CONTENTS OF THIS COMBINED
         DISCLOSURE STATEMENT AND PLAN AS PROVIDING ANY LEGAL, BUSINESS,
         FINANCIAL OR TAX ADVICE. THEREFORE, EACH SUCH HOLDER SHOULD
         CONSULT WITH ITS OWN LEGAL, BUSINESS, FINANCIAL, AND TAX ADVISORS AS
         TO ANY SUCH MATTERS CONCERNING THIS COMBINED DISCLOSURE
         STATEMENT AND PLAN AND THE TRANSACTIONS CONTEMPLATED HEREBY.

         NO PARTY IS AUTHORIZED TO GIVE ANY INFORMATION WITH RESPECT TO THIS
         COMBINED DISCLOSURE STATEMENT AND PLAN OTHER THAN THAT WHICH IS
         CONTAINED IN THIS COMBINED DISCLOSURE STATEMENT AND PLAN. NO
         REPRESENTATIONS CONCERNING THE DEBTORS OR THE VALUE OF THEIR
         PROPERTY HAVE BEEN AUTHORIZED BY THE DEBTORS OTHER THAN AS SET
         FORTH IN THIS COMBINED DISCLOSURE STATEMENT AND PLAN.           ANY
         INFORMATION, REPRESENTATIONS, OR INDUCEMENTS MADE TO OBTAIN AN
         ACCEPTANCE OF THIS COMBINED DISCLOSURE STATEMENT AND PLAN OTHER
         THAN, OR INCONSISTENT WITH, THE INFORMATION CONTAINED HEREIN SHOULD
         NOT BE RELIED UPON BY ANY HOLDER OF A CLAIM OR INTEREST. THE
         COMBINED DISCLOSURE STATEMENT AND PLAN HAS BEEN PREPARED IN
         ACCORDANCE WITH SECTION 1125 OF THE BANKRUPTCY CODE AND
         BANKRUPTCY RULE 3016(b) AND NOT IN ACCORDANCE WITH FEDERAL OR STATE
         SECURITIES LAWS OR OTHER NON-APPLICABLE BANKRUPTCY LAWS.



26186273.10
                                            1
                           Case 20-10256-KBO               Doc 584       Filed 04/06/21        Page 7 of 67




         SEE ARTICLE V HEREIN, ENTITLED “CERTAIN RISK FACTORS TO BE CONSIDERED
         PRIOR TO VOTING,” FOR A DISCUSSION OF CERTAIN CONSIDERATIONS IN
         CONNECTION WITH A DECISION BY A HOLDER OF AN IMPAIRED CLAIM TO
         ACCEPT THE COMBINED DISCLOSURE STATEMENT AND PLAN.

                                                         INTRODUCTION 2

         The Debtors hereby jointly propose the following combined Disclosure Statement and Plan for
         the liquidation of the Debtors’ remaining Assets and distribution of the proceeds of the Assets to
         the Holders of Allowed Claims against the Debtors as set forth herein. Each Debtor is a
         proponent of the Plan within the meaning of section 1129 of the Bankruptcy Code.

         This combined Disclosure Statement and Plan contains, among other things, a discussion of the
         Debtors’ history, businesses, properties, operations, the Chapter 11 Cases, risk factors, summary
         and analysis of the Plan, and certain other related matters.

         ALL HOLDERS OF CLAIMS AGAINST THE DEBTORS ARE ENCOURAGED TO
         READ THE COMBINED DISCLOSURE STATEMENT AND PLAN IN ITS ENTIRETY,
         AND TO CONSULT WITH AN ATTORNEY, BEFORE VOTING TO ACCEPT OR
         REJECT THE PLAN.       SUBJECT TO CERTAIN RESTRICTIONS AND
         REQUIREMENTS SET FORTH IN SECTION 1127 OF THE BANKRUPTCY CODE,
         BANKRUPTCY RULE 3019, AND IN THE PLAN, THE DEBTORS RESERVE THE
         RIGHT TO ALTER, AMEND, MODIFY, REVOKE OR WITHDRAW THE PLAN, OR
         ANY PART THEREOF, PRIOR TO ITS SUBSTANTIAL CONSUMMATION.

                                                ARTICLE I
                                DEFINED TERMS AND RULES OF INTERPRETATION

         Defined Terms

                 1.1   “503(b)(9) Claims” shall mean Claims entitled to priority under section 503(b)(9)
         of the Bankruptcy Code.

                 1.2     “Administrative Claim” shall mean a Claim for costs and expenses of
         administration of the Chapter 11 Cases allowed under sections 503(b), 507(b) or, if applicable,
         1114(e)(2) of the Bankruptcy Code, including but not limited to: (a) any actual and necessary
         costs and expenses incurred after the Petition Date of preserving the Estates and operating the
         Debtors’ business (including, but not limited to, wages, salaries, commissions for services and
         payments for inventories, leased equipment and premises) and Claims by Governmental Units
         for taxes (including Claims related to taxes which accrued after the Petition Date, but excluding
         Claims related to taxes which accrued on or before the Petition Date); (b) compensation for legal,
         financial, advisory, accounting and other services and reimbursement of expenses allowed by the
         Bankruptcy Court under sections 328, 330, 331, 363 or 503(b) of the Bankruptcy Code to the
         extent incurred on or prior to the Effective Date; (c) all fees and charges assessed against the


         2
              Capitalized terms not defined in this Introduction shall have the meanings ascribed below.

26186273.10
                                                                     2
                      Case 20-10256-KBO          Doc 584      Filed 04/06/21    Page 8 of 67




         Estates under United States Code title 28 section 1930; (d) any 503(b)(9) Claims; and (e) any
         Claims that have been designated “Administrative Claims” by order of the Bankruptcy Court.

               1.3    “Affiliate” shall have the meaning given to such term in section 101(2) of the
         Bankruptcy Code.

                 1.4     “Allowed” shall mean, with reference to any Claim or Administrative Claim
         against the Debtors: (i) any Claim that has been listed by the Debtors in their respective
         Schedules, as such Schedules have been or may be amended by the Debtors from time to time in
         accordance with Bankruptcy Rule 1009, as liquidated in amount and not disputed or contingent
         and for which no contrary proof of claim has been filed; provided, however, that any such Claim
         listed in the Schedules that has been paid by the Debtors after the Petition Date pursuant to an
         order of the Bankruptcy Court shall not be considered an Allowed Claim; (ii) any Claim or
         Administrative Claim allowed pursuant to the Plan; (iii) any Claim or Administrative Claim that
         is compromised, settled, or otherwise resolved pursuant to the authority granted to the Debtors
         pursuant to a Final Order of the Bankruptcy Court or under the Plan; (iv) any Claim or
         Administrative Claim that has been Allowed by Final Order; or (v) any Claim or Administrative
         Claim that has been Allowed by agreement of the Claimant and the Debtor or Wind-Down
         Officer (after consultation with the First Lien Agent) in writing. Claims allowed solely for the
         purpose of voting to accept or reject the Plan pursuant to an order of the Bankruptcy Court shall
         not be considered “Allowed Claims” hereunder. Unless otherwise specified herein or by order of
         the Bankruptcy Court, “Allowed Administrative Claim” or “Allowed Claim” shall not, for any
         purpose under the Plan, include interest on such Administrative Claim or Claim from and after
         the Petition Date. Any Distribution to the Holder of an Allowed Claim under this Plan shall be
         net of any setoff amount of any Cause of Action that may be asserted by any Debtor against the
         Holder of such Claim.

                 1.5     “Assets” shall mean any and all right, title, and interest of the Debtors and the
         Estates in and to property of whatever type or nature.

                 1.6     “Avoidance Actions” shall mean any and all Causes of Action of each Debtor
         and its estate to avoid or recover a transfer of property of any of the Debtors’ estates or an
         interest of any of the Debtors in property, including, without limitation, actions arising under (i)
         sections 105, 502(d), 510, 542 through 551, and 553 of the Bankruptcy Code or (ii) any other
         applicable similar state or federal law concerning the avoidance of fraudulent transfers,
         fraudulent conveyances, preferential transfers, or prohibited distributions, in each case, whether
         or not litigation has been commenced with respect to such Causes of Action as of the Effective
         Date, except those Avoidance Actions previously waived by the Debtors pursuant to any Final
         Order.

                 1.7    “Ballot” shall mean the ballot form distributed to each Holder of a Claim entitled
         to vote to accept or reject this Plan.

                1.8    “Bankruptcy Code” shall mean title 11 of the United States Code, 11 U.S.C.
         §§ 101–1532, and as such title has been, or may be, amended from time to time, to the extent that
         any such amendment is applicable to the Chapter 11 Cases.


26186273.10
                                                          3
                      Case 20-10256-KBO          Doc 584      Filed 04/06/21    Page 9 of 67




                 1.9     “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
         District of Delaware.

                 1.10 “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure, the
         Official Bankruptcy Forms, or the Local Rules, and as each has been, or may be, amended from
         time to time, to the extent that any such amendment is applicable to the Chapter 11 Cases.

                 1.11 “Bar Date” shall mean, with respect to any particular Claim, the specific date set
         by the Bankruptcy Court as the last day for Filing Proofs of Claim, motions for allowance of
         Administrative Claims, or proofs of Interest against the Debtors in the Chapter 11 Cases for that
         specific Claim or Interest.

                 1.12 “Bar Date Order” shall mean that certain Order (I) Establishing Bar Dates for
         Filing Proofs of Claim and (II) Approving the Form and Manner of Notice Thereof [D.I. 440].

                1.13 “Business Day” shall mean any day, other than a Saturday, Sunday or a legal
         holiday (as that term is defined in Bankruptcy Rule 9006(a)).

                1.14 “Cash” shall mean money that is legal tender of the United States of America and
         equivalents thereof.

                 1.15 “Causes of Action” shall mean, without limitation, any and all actions, Causes of
         Action, Avoidance Actions, controversies, liabilities, obligations, rights, suits, damages,
         judgments, Claims, and demands whatsoever owned by any of the Debtors, whether known or
         unknown, reduced to judgment, liquidated or unliquidated, fixed or contingent, matured or
         unmatured, disputed or undisputed, secured or unsecured, whether assertable directly, indirectly,
         derivatively or in any representative or other capacity, existing or hereafter arising, in law,
         equity, or otherwise, based in whole or in part upon any act, failure to act, error, omission,
         transaction, occurrence or other event arising or occurring prior to the Petition Date or during the
         course of the Chapter 11 Cases, including through the Effective Date.

                 1.16 “Chapter 11 Cases” shall mean the chapter 11 cases commenced by the Debtors
         and jointly administered under case number 20-10256 (KBO) in the Bankruptcy Court.

                1.17 “Claim” shall mean a claim against any Debtor, as such term is defined in section
         101(5) of the Bankruptcy Code.

                1.18 “Claims Agent” shall mean the Debtors’ claims agent, Epiq Bankruptcy
         Solutions, LLC.

                1.19 “Claims Objection Deadline” shall mean ninety (90) days after the Effective
         Date, or such later date as may be ordered by the Bankruptcy Court; provided however, that the
         Wind-Down Officer may seek extensions of this date from the Bankruptcy Court.

                1.20 “Class” shall mean each category of Holders of Claims or Interests that has been
         designated as a class in Article II of the combined Disclosure Statement and Plan.


26186273.10
                                                          4
                       Case 20-10256-KBO        Doc 584       Filed 04/06/21    Page 10 of 67




                1.21 “Class 3 Effective Date Payment Amount” shall mean the Cash held by the
         Debtors on the Effective Date, less the Satisfaction Amount, which Class 3 Effective Date
         Payment Amount shall be not less than $10,100,000.

                1.22 “Committee” shall mean the Official Committee of Unsecured Creditors
         appointed in the Chapter 11 Cases.

                1.23    “Company” shall mean both Earth Fare, Inc. and EF Investment Holdings, Inc.

                1.24 “Confirmation” shall mean entry of the Confirmation Order by the Bankruptcy
         Court on the docket of the Chapter 11 Cases.

                 1.25 “Confirmation Date” shall mean the date upon which the Bankruptcy Court
         enters the Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of
         Bankruptcy Rules 5003 and 9021.

                1.26 “Confirmation Hearing” shall mean the hearing held by the Bankruptcy Court
         to consider confirmation of the Plan and final approval of the Disclosure Statement, as such
         hearing may be adjourned or continued from time to time.

                 1.27 “Confirmation Notice” shall mean the notice of Confirmation Hearing to be
         delivered pursuant to Bankruptcy Rules 2002(c)(3) and 2002(f).

                1.28 “Confirmation Order” shall mean an order of the Bankruptcy Court, in form
         and substance reasonably satisfactory to the Debtors and the First Lien Agent, confirming the
         Plan pursuant to, among others, section 1129 of the Bankruptcy Code.

                1.29    “Consummation” shall mean the occurrence of the Effective Date.

                1.30 “Contingent” shall mean, with reference to a Claim, a Claim that has not accrued
         or is not otherwise payable and the accrual of which, or the obligation to make payment on
         which, is dependent upon a future event that may or may not occur.

                1.31 “Creditor” shall have the meaning ascribed to such term in section 101(10) of
         the Bankruptcy Code.

                1.32    “Debtors” shall mean, collectively, Earth Fare, Inc. and EF Investment Holdings,
         Inc.

                 1.33 “Disallowed” shall mean, with respect to any Claim or Interest or portion thereof,
         any Claim against or Interest in a Debtor which: (i) has been disallowed, in whole or part, by a
         Final Order; (ii) has been withdrawn, in whole or in part, by the Holder thereof; (iii) is listed in
         the Schedules in the amount of zero dollars or as Disputed, Contingent or unliquidated and in
         respect of which a proof of Claim or a proof of Interest, as applicable, has not been timely Filed
         or deemed timely Filed pursuant to the Plan, the Bankruptcy Code or any Final Order or other
         applicable law; (iv) has been reclassified, expunged, subordinated or estimated to the extent that
         such reclassification, expungement, subordination or estimation results in a reduction in the Filed
         amount of any proof of Claim or proof of Interest; (v) is evidenced by a proof of Claim or a
26186273.10
                                                          5
                        Case 20-10256-KBO      Doc 584       Filed 04/06/21   Page 11 of 67




         proof of Interest which has been Filed, or which has been deemed to be Filed under applicable
         law or order of the Bankruptcy Court or which is required to be Filed by order of the Bankruptcy
         Court but as to which such proof of Claim or proof of Interest was not timely or properly Filed;
         (vi) is unenforceable to the extent provided in section 502(b) of the Bankruptcy Code; or
         (vii) where the Holder of a Claim is an Entity from which property is recoverable under sections
         542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a transfer avoidable under
         sections 522(f), 522(h), 544, 545, 548, 549, or 724(a) of the Bankruptcy Code, unless such Entity
         or transferee has paid the amount, or turned over any such Property, for which such Entity or
         transferee is liable under section 522(i), 542, 543, 550, or 553 of the Bankruptcy Code, and if
         required by the Bankruptcy Code, an Objection or adversary proceeding has been Filed. In each
         case a Disallowed Claim or a Disallowed Interest is disallowed only to the extent of
         disallowance, withdrawal, reclassification, expungement, subordination, or estimation.

                1.34 “Disbursing Agent” shall mean the Wind-Down Officer; provided, however, that
         the Wind-Down Officer may, in its discretion, retain a third party to act as Disbursing Agent.

                1.35 “Disclosure Statement” shall mean the disclosure statement, as amended,
         supplemented, or modified from time to time, that is embodied within the combined Disclosure
         Statement and Plan and distributed in accordance with, among others, sections 1125, 1126(b),
         and 1145 of the Bankruptcy Code, Bankruptcy Rule 3018, and other applicable law.

                1.36 “Disputed” shall mean any Claim or Interest which has not yet been Allowed or
         Disallowed in accordance with the terms of the Plan.

                1.37 “Disputed Claim Reserve” shall mean the reserve established and maintained by
         the Wind-Down Officer for payment of Disputed Claims in an amount equal to the face value of
         all Disputed Administrative Claims, Disputed Priority Tax Claims, Disputed Priority Non-Tax
         Claims, and Disputed Other Secured Claims, or such other amount as may be ordered by the
         Bankruptcy Court.

                 1.38    “Distribution” shall mean distribution of Cash or other property pursuant to the
         Plan.

                1.39 “Distribution Date” shall mean the date on which a Distribution is made
         pursuant to the Plan.

                1.40 “Distribution Record Date” shall mean the date established for determining the
         Holders of Claims entitled to Distributions pursuant to the Plan, which shall be the General Bar
         Date or such other date established in the Confirmation Order.

                 1.41    “Earth Fare” shall mean Earth Fare, Inc.

                1.42 “Effective Date” shall mean the first Business Day after the later of the date on
         which (a) all conditions to the occurrence of the Effective Date in Article XIII of the Plan have
         been satisfied or waived in accordance with that Article and (b) no stay of the Confirmation
         Order is in effect.


26186273.10
                                                         6
                       Case 20-10256-KBO       Doc 584       Filed 04/06/21   Page 12 of 67




                1.43    “Effective Date Notice” shall mean the notice of the Effective Date.

               1.44 “Entity” shall have the meaning ascribed to such term in section 101(15) of the
         Bankruptcy Code.

                 1.45 “Estate” shall mean each of the Debtors’ estates created, pursuant to section 541
         of the Bankruptcy Code, upon the commencement of the Chapter 11 Cases on the Petition Date.

                1.46 “Exculpated Parties” shall mean, in each case in their capacities as such, and
         together with their respected Related Parties, (a) the Debtors, and (b) the Committee.

                1.47 “Executory Contract” shall mean a contract or unexpired lease to which the
         Debtor is a party that is subject to assumption or rejection under section 365 of the Bankruptcy
         Code.

                1.48    “Fifth Third” shall mean Fifth Third Bank, National Association.

               1.49 “File,” “Filed,” or “Filing” shall mean, respectively, file, filed, or filing with the
         Bankruptcy Court or its authorized designee in the Chapter 11 Cases.

                 1.50 “Final Administrative Claim Bar Date” shall mean the date that is forty-five
         (45) days after the date the Effective Date Notice is filed and served, which date shall be the
         deadline for filing requests for payment of Administrative Claims that arose after the date of
         entry of the Solicitation Procedures Order, but prior to the Effective Date.

               1.51 “Final Decree” shall mean the Order entered pursuant to section 350 of the
         Bankruptcy Code, Bankruptcy Rule 3022, and Local Rule 5009-1 closing the Chapter 11 Cases.

                1.52    “Final Distribution” shall mean the final Distributions to Holders of Allowed
         Claims.

                 1.53 “Final Order” shall mean order or judgment of the Bankruptcy Court, or other
         court of competent jurisdiction, as entered on the docket in the Chapter 11 Cases or the docket of
         any other court of competent jurisdiction, that has not been reversed, stayed, modified or
         amended, and as to which the time to appeal or seek certiorari or move for a new trial,
         reargument or rehearing has expired, and no appeal or petition for certiorari or other proceedings
         for a new trial, reargument or rehearing has been timely taken, or as to which any appeal that has
         been taken or any petition for certiorari that has been timely Filed has been withdrawn or
         resolved by the highest court to which the order or judgment was appealed or from which
         certiorari was sought or the new trial, reargument or rehearing has been denied or resulted in no
         modification of such order, provided, however, that the possibility that a motion under Rule 59
         or Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy
         Rules or applicable state court rules of civil procedure, may be Filed with respect to such order,
         shall not cause such order not to be a Final Order.

                1.54 “First Day Declaration” shall mean the Declaration of Charles Goad in Support
         of Chapter 11 Petitions and First Day Motions [D.I. 18].

26186273.10
                                                         7
                       Case 20-10256-KBO        Doc 584       Filed 04/06/21   Page 13 of 67




                1.55 “First Lien Agent” shall mean Fifth Third, in its capacity as Administrative
         Agent, Swing Lien Lender, L/C Issuer and Sole Lead Arranger under the First Lien Credit
         Agreement.

                1.56 “First Lien Credit Agreement” shall mean that certain credit and guarantee
         agreement, dated as of April 16, 2010 (as amended, restated, supplemented or otherwise
         modified), among Earth Fare, as borrower, the First Lien Lenders, and the First Lien Agent.

                 1.57 “First Lien Credit Facility” shall mean the First Lien Credit Agreement and all
         related guarantee, security, and collateral agreements and documents, and all exhibits and other
         ancillary documentation in respect thereof, and any other “Loan Documents” (as defined in the
         First Lien Credit Agreement) and the credit facility contemplated thereunder and all loans, credit
         or other advances provided thereunder.

                 1.58 “First Lien Facility Claim” shall mean all Claims arising under or relating to the
         First Lien Credit Agreement, including, without limitation, any and all interest, fees, legal fees,
         expenses and other amounts accruing thereunder as of the Petition Date, which, upon
         Confirmation, shall be Allowed in full in the amount of $62,992,438.86 and shall not be subject
         to any avoidance, reductions, setoff, offset, recharacterization, subordination (whether equitable,
         contractual or otherwise), counterclaims, cross-claims, defenses, disallowance, impairment,
         objection, or any other challenges to the extent permitted under applicable law.

                1.59 “First Lien Lenders” shall mean Fifth Third and Wells Fargo, each in their
         capacity as revolving lenders under the First Lien Credit Facility.

                 1.60 “General Bar Date” shall mean the August 24, 2020 deadline established by the
         Bar Date Order for filing proofs of Claim for (a) Initial Administrative Claims, (b) 503(b)(9)
         Claims, (c) Secured Claims (other than the First Lien Facility Claim), (d) Priority Tax Claims,
         and (e) Priority Non-Tax Claims.

                 1.61 “General Unsecured Claim” shall mean an unsecured nonpriority Claim against
         a Debtor which is not an Other Secured Claim, an Administrative Claim (including Professional
         Fee Claims), a Priority Claim, a Priority Tax Claim, a First Lien Facility Claim, a Second Lien
         Facility Claim, an Intercompany Claim, or an Interest.

                1.62 “Governmental Unit” shall have the meaning ascribed to such term in section
         101(27) of the Bankruptcy Code.

                 1.63 “Holder” shall mean the Person that is the owner of record of a Claim or Interest,
         as applicable.

                1.64    “Holdings” shall mean EF Investment Holdings, Inc.

                 1.65 “Impaired” shall mean, when used in reference to a Claim or Interest, a Claim or
         Interest that is impaired within the meaning of section 1124 of the Bankruptcy Code.

                1.66    “Impaired Class” shall mean a Class of Claims or Interests that is Impaired.

26186273.10
                                                          8
                       Case 20-10256-KBO        Doc 584       Filed 04/06/21    Page 14 of 67




                1.67 “Initial Administrative Claims” shall mean Administrative Claims, other than
         503(b)(9) Claims and Professional Fee Claims, incurred on or after the Petition Date through and
         including March 31, 2021.

                1.68    “Intercompany Claim” shall mean a Claim by a Debtor against another Debtor.

                1.69 “Intercreditor Agreement” shall mean that certain intercreditor agreement, as of
         July 16, 2019, by and among Earth Fare, Holdings, Fifth Third, in its capacity as the First Lien
         Agent and as a First Lien Lender, and the Second Lien Lender.

                 1.70 “Interest” shall mean either (i) the legal, equitable, contractual or other rights of
         any Person with respect to the preferred or common stock, or any other equity interest in any of
         the Debtors, including any other unexercised options, interest in or right to convert into such
         equity interest or (ii) the legal, equitable, contractual or other right of any Person to acquire or
         receive any of the foregoing.

                1.71 “Insurance Contract” shall mean all insurance policies that have been issued at
         any time to or provide coverage to any of the Debtors and all agreements, documents or
         instruments relating thereto.

                 1.72 “Insurer” means any company or other entity that issued an Insurance Contract,
         any third party administrator, and any respective predecessors and/or affiliates thereof.

                1.73 “Internal Revenue Code” shall mean the United States Internal Revenue Code
         1986, as amended.

                1.74    “IRS” shall mean the Internal Revenue Service.

                 1.75 “Local Rules” shall mean the Local Rules of Bankruptcy Practice and Procedure
         of the United States Bankruptcy Court for the District of Delaware.

                 1.76 “Objection” shall mean any objection, application, motion, complaint or any
         other legal proceeding seeking, in whole or in part, to disallow, determine, liquidate, classify,
         reclassify, or establish the priority, expunge, subordinate or estimate any Claim (including the
         resolution of any request for payment of any Administrative Claim).

                 1.77 “Other Secured Claim” shall mean any Secured Claim other than the First Lien
         Facility Claims and Second Lien Facility Claims.

                1.78 “Paid in Full,” “Payment in Full,” or “Pay in Full” shall mean, with respect to
         an Allowed Claim, payment in Cash or other consideration in an aggregate amount equal to the
         Allowed amount thereof.

                 1.79 “Petition Date” shall mean February 4, 2020, the date on which the Debtors
         Filed the Chapter 11 Cases in the Bankruptcy Court.

               1.80 “Plan” shall mean this joint plan of liquidation under chapter 11 of the
         Bankruptcy Code, as it may be altered, amended, modified or supplemented from time to time,
26186273.10
                                                          9
                     Case 20-10256-KBO          Doc 584       Filed 04/06/21   Page 15 of 67




         including in accordance with any documents submitted in support hereof and the Bankruptcy
         Code or the Bankruptcy Rules.

                 1.81 “Plan Supplement” shall mean the ancillary documents necessary to the
         implementation and effectuation of the Plan, which shall be Filed on or before the date that is
         seven (7) days prior to the Voting Deadline, provided, however, that the Debtors shall have the
         right to amend documents contained in, and exhibits to, the Plan Supplement in accordance with
         the terms of the Plan.

                1.82 “Preference Actions” shall mean any right, claim, or cause of action of the
         Debtors arising under section 547 of the Bankruptcy Code.

                 1.83 “Priority Non-Tax Claim” shall mean any and all Claims accorded priority in
         right of payment under section 507(a) of the Bankruptcy Code, other than Priority Tax Claims
         and Administrative Claims.

                 1.84 “Priority Tax Claim” shall mean a Claim or a portion of a Claim for which
         priority is asserted under section 507(a)(8) of the Bankruptcy Code.

                1.85 “Professional” shall mean any professional employed in the Chapter 11 Cases
         pursuant to sections 327, 328, 330 or 1103 of the Bankruptcy Code or any Professional or other
         Person seeking compensation or reimbursement of expenses in connection with the Chapter 11
         Cases pursuant to section 503(b)(4) of the Bankruptcy Code.

                 1.86 “Professional Fee Claims” shall mean all fees and expenses (including but not
         limited to, transaction fees and success fees) for services rendered by Professionals in connection
         with the Chapter 11 Cases from the Petition Date through and including the Effective Date.

                1.87 “Professional Fee Claims Bar Date” shall mean the deadline for Filing all
         applications for Professional Fee Claims, which shall be twenty-one (21) days after the Wind-
         Down Officer files and serves the Effective Date Notice.

                 1.88 “Related Parties” shall mean with respect to any entity, such entity’s
         predecessors, successors, assigns, and present and former affiliates (whether by operation of law
         or otherwise) and subsidiaries, and each of their respective managed accounts or funds or
         investment vehicles, and each of their respective current and former direct and indirect equity
         holders, officers, directors, managers, principals, direct and indirect shareholders, members,
         partners, employees, agents, advisory board members, financial advisors, attorneys, accountants,
         investment bankers, consultants, representatives, management companies, fund advisors, chief
         restructuring officers, and other professionals, in each case acting in such capacity.

                1.89 “Released Parties” shall mean, collectively, (a) the Debtors, (b) all of the
         Debtors’ respective direct and indirect shareholders and owners, as well as their, and each of
         their direct and indirect shareholders’ and owners’ respective officers, directors, members,
         employees, partners, managers, advisors, attorneys, financial advisors, accountants, and other
         professionals and representatives, (c) the First Lien Agent, (d) the First Lien Lenders who vote to


26186273.10
                                                         10
                        Case 20-10256-KBO       Doc 584       Filed 04/06/21    Page 16 of 67




         accept the Plan as set forth on the relevant Ballot, (e) the Debtors’ equity sponsors, and (h) the
         Related Parties of each of the foregoing entities in clauses (a) through (e) of this definition.

                1.90 “Releasing Parties” shall mean (a) all Holders of Claims or Interests who are
         Unimpaired, (b) the Committee, (c) the First Lien Agent, (d) the First Lien Lenders, (e) the
         Debtors’ equity sponsors, and (f) with respect to each of the foregoing, their Related Parties.

                 1.91 “Retained Causes of Action” shall mean all Causes of Actions against third
         parties, but excluding all Avoidance Actions, Preference Actions and those Causes of Action
         released pursuant to Section 14.1(b) hereof.

                 1.92 “Revenue Procedure” shall mean an official statement of a procedure published
         by the IRS in the Internal Revenue Bulletin.

                1.93 “Sales” shall mean, collectively, the sales of certain of the Debtors’ intellectual
         property, leases of nonresidential real property and related personal property of the Debtors
         located in such leased premises, as described more fully in section 3.3(d) of this Plan.

                 1.94     “Schedules” shall mean the schedules of assets and liabilities and statements of
         financial affairs Filed by the Debtors pursuant to section 521 of the Bankruptcy Code and in
         substantial accordance with the Official Bankruptcy Forms, as the same may have been
         amended, modified, or supplemented from time to time.

                 1.95    “Second Lien Lender” shall mean the lender party under the Second Lien Credit
         Facility.

                 1.96 “Second Lien Credit Agreement” shall mean that certain second lien credit and
         guaranty agreement, dated as of July 16, 2019, by and among Earth Fare, as borrower, and the
         lender party thereto.

                 1.97 “Second Lien Credit Facility” shall mean the Second Lien Credit Agreement
         and all related guarantee, security, and collateral agreements and documents, and all exhibits and
         other ancillary documentation in respect thereof.

                1.98 “Second Lien Facility Claim” shall mean all Claims arising under or relating to
         the Second Lien Credit Agreement.

                1.99 “Secured Claim” shall mean, either (i) a Claim that is secured by a lien on
         property in which the Debtors have an interest, which lien is valid, perfected and enforceable
         under applicable law or pursuant to a Final Order, or that is subject to setoff under section 553 of
         the Bankruptcy Code, to the extent of the value of the Creditor’s interest in such property or to
         the extent of the amount subject to setoff, as applicable, all as determined pursuant to section
         506(a) of the Bankruptcy Code; or (ii) a Claim which is Allowed under the Plan as a Secured
         Claim.

               1.100 “Solicitation Procedures Order” shall mean that certain order entered by the
         Bankruptcy Court approving the Disclosure Statement, entered on [April 8, 2021] [D.I. [●]].

26186273.10
                                                         11
                     Case 20-10256-KBO          Doc 584       Filed 04/06/21    Page 17 of 67




                 1.101 “Taxes” shall mean all income, gross receipts, sales, use, transfer, payroll,
         employment, franchise, profits, property, excise, or other similar taxes, estimated import duties,
         fees, stamp taxes, and duties, value added taxes, assessments, or charges of any kind whatsoever
         (whether payable directly or by withholding), together with any interest and any penalties,
         additions to tax, or additional amounts imposed by any taxing authority of a Governmental Unit
         with respect thereto.

                 1.102 “Treasury Regulations” shall mean the regulations (including temporary
         regulations) promulgated by the United States Department of the Treasury pursuant to and in
         respect of provisions of the Internal Revenue Code. All references herein to sections of the
         Treasury Regulations shall include any corresponding provision or provisions of succeeding,
         similar or substitute, temporary or final Treasury Regulations.

                1.103 “Unclassified Claims” shall mean any Administrative Claims, Professional Fee
         Claims, and Priority Tax Claims.

               1.104 “Unimpaired” shall mean, when used in reference to a Claim or Interest, any
         Claim or Interest that is not impaired within the meaning of section 1124 of the Bankruptcy
         Code.

                 1.105 “U.S. Trustee Fees” shall mean fees payable pursuant to 28 U.S.C. § 1930 and
         any interest accruing thereon pursuant to 31 U.S.C. § 3717.

                1.106 “Voting Deadline” shall mean May 17, 2021 at 5:00 p.m. (prevailing Eastern
         Time), the date and time by which ballots to accept or reject the Plan must be received to be
         counted, as set forth by the Solicitation Procedures Order.

                 1.107 “WARN Settlement” shall have the meaning given to such term in section 3.3.
         of this Combined Plan and Disclosure Statement.

                 1.108 “Wells Fargo” shall mean Wells Fargo Bank, National Association.

                1.109 “Wind-Down Officer” shall mean Charles Goad, the Debtors’ Chief
         Restructuring Officer, and a Senior Managing Director of FTI Consulting, Inc.

                 1.110 “Wind-Down Reserve” shall have the meaning set forth in Section 9.5 of the
         Plan.

         Rules of Interpretation

                 1.111 For purposes of the Plan, except as expressly provided or unless the context
         otherwise requires, (a) any capitalized term used in the combined Disclosure Statement and Plan
         that is not defined herein, but is defined in the Bankruptcy Code or the Bankruptcy Rules, shall
         have the meaning ascribed to that term in the Bankruptcy Code or the Bankruptcy Rules, as
         applicable, (b) whenever the context requires, each term stated in either the singular or the plural
         shall include the singular and the plural, and pronouns stated in the masculine, feminine, or
         neuter shall include the masculine, feminine and the neuter, (c) any reference in the Plan to a

26186273.10
                                                         12
                     Case 20-10256-KBO          Doc 584       Filed 04/06/21    Page 18 of 67




         contract, instrument, release, indenture, or other agreement or document being in a particular
         form or on particular terms and conditions means that such document shall be substantially in
         such form or substantially on such terms and conditions, (d) any reference in the Plan to an
         existing document or exhibit means such document or exhibit as it may be amended, modified,
         or supplemented from time to time, (e) unless otherwise specified, all references in the Plan to
         sections, articles, schedules, and exhibits are references to sections, articles, schedules, and
         exhibits of or to the Plan, (f) the words “herein,” “hereof,” “hereto,” “hereunder,” and other
         words of similar import refer to the Plan in its entirety rather than to any particular paragraph,
         subparagraph, or clause contained in the Plan, (g) captions and headings to articles and sections
         are inserted for convenience of reference only and shall not limit or otherwise affect the
         provisions hereof or the interpretation of the Plan, and (h) the rules of construction set forth in
         section 102 of the Bankruptcy Code and in the Bankruptcy Rules shall apply.

                                     ARTICLE II
          CLASSIFICATION OF CLAIMS AND INTERESTS AND ESTIMATED RECOVERIES

              THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW ARE
                ESTIMATES ONLY AND ARE THEREFORE SUBJECT TO CHANGE.

                 2.1      Classification. The information in the table below is provided in summary form
         for illustrative purposes only and is subject to material change based on certain contingencies,
         including those related to the claims reconciliation process. Actual recoveries may widely vary
         within these ranges, and any changes to any of the assumptions underlying these amounts could
         result in material adjustments to recovery estimates provided herein and/or the actual distribution
         received by Creditors. The projected recoveries are based on information available to the
         Debtors as of the date hereof and reflect the Debtors’ estimates as of the date hereof only. In
         addition to the cautionary notes contained elsewhere in the combined Disclosure Statement and
         Plan, it is underscored that the Debtors make no representation as to the accuracy of these
         recovery estimates. The Debtors expressly disclaim any obligation to update any estimates or
         assumptions after the date hereof on any basis (including new or different information received
         and/or errors discovered).

                 A Claim or Interest is placed in a particular Class only to the extent that the Claim or
         Interest falls within the description of that Class and is classified in other Classes to the extent
         that any portion of the Claim or Interest falls within the description of such other Classes. A
         Claim or Interest is also placed in a particular Class for the purpose of receiving Distributions
         pursuant to the Plan only to the extent that such Claim or Interest is an Allowed Claim in that
         Class and such Claim or Interest has not been paid, released, or otherwise settled prior to the
         Effective Date.

                 All Claims and Interests, except Administrative Claims, Professional Fee Claims, and
         Priority Tax Claims, are placed in the Classes set forth below. In accordance with section
         1123(a)(1) of the Bankruptcy Code, Administrative Claims (including Professional Fee Claims)
         and Priority Tax Claims, as described herein, have not been classified, and the respective
         treatment of such unclassified Claims is set forth below in Article VI of the Plan. The categories
         of Claims and Interests listed below classify Claims and Interests for all purposes, including

26186273.10
                                                         13
                    Case 20-10256-KBO          Doc 584        Filed 04/06/21   Page 19 of 67




         voting, confirmation and distribution pursuant to the Plan and pursuant to sections 1122 and
         1123(a)(1) of the Bankruptcy Code.

   Class/                                                          Estimated
                                                                                                     Projected
 Designation               Allowance and Treatment                 Amount of              Status
                                                                                                     Recovery
                                                                    Claims
Class 1:                        Allowance. Class 1 Claims shall $1,100,000             Unimpaired 100%
Priority Non-     be allowed or disallowed in accordance with                          /
Tax Claims        this Combined Disclosure Statement and Plan                          Deemed to
                  and applicable provisions of the Bankruptcy                          accept Plan
                  Code and Bankruptcy Rules.
                                  Treatment. Subject to the terms
                  of this Combined Disclosure Statement and
                  Plan, holders of Class 1 Claims, in full and final
                  satisfaction, settlement, release and compromise
                  and in exchange for their Allowed Priority Non-
                  Tax Claims, shall receive Cash in an amount
                  equal to such Allowed Priority Non-Tax Claims
                  on or as soon as reasonably practicable after the
                  later of the date such claim is Allowed and the
                  Effective Date.
Class 2:                         Allowance. Class 2 Claims shall $0.00                 Unimpaired 100%
Other Secured     be allowed or disallowed to the extent permitted                     /Deemed to
Claims            by section 506 of the Bankruptcy Code and                            accept Plan
                  other applicable provisions of the Bankruptcy
                  Code and Bankruptcy Rules in accordance with
                  this Combined Disclosure Statement and Plan.
                                   Treatment. Subject to the terms
                  of this Combined Disclosure Statement and
                  Plan, holders of Class 2 Claims, in full and final
                  satisfaction, settlement, release and compromise
                  and in exchange for their Allowed Other
                  Secured Claims, shall receive, at the option of
                  the Debtors, either (i) Cash in an amount equal
                  to such Allowed Other Secured Claim or (ii) the
                  collateral securing such Allowed Other Secured
                  Claim, on or as soon as reasonably practicable
                  after the later of the date such Claim is Allowed
                  and the Effective Date.
Class 3:                        Allowance. Class 3 Claims shall $62,992,438.86         Impaired/     20 - 25%
First Lien        be Allowed Claims pursuant to this Combined                          Entitled to
Facility          Disclosure Statement and Plan in the aggregate                       vote
Claims            amount of $62,992,438.86 plus (and including)
                  all other amounts which may be outstanding

26186273.10
                                                         14
                 Case 20-10256-KBO          Doc 584       Filed 04/06/21   Page 20 of 67




   Class/                                                            Estimated
                                                                                                 Projected
 Designation             Allowance and Treatment                     Amount of        Status
                                                                                                 Recovery
                                                                      Claims
               under the First Lien Facility as of the Petition
               Date.
                              Treatment. Subject to the terms
               of this Combined Disclosure Statement and
               Plan, Holders of Class 3 Claims, in full and
               final satisfaction, settlement, release and
               compromise and in exchange for their Allowed
               First Lien Facility Claims, shall receive, (a) by
               no later than the Effective Date, the Class 3
               Effective Date Payment Amount, plus (b) after
               satisfaction of or reserve for all payments
               required to be made under the Plan, including to
               Holders of all Allowed Unclassified Claims,
               Allowed Class 1 Priority Non-Tax Claims and
               Allowed Class 2 Other Secured Claims, and
               including the funding of the 503(b)(9) Reserve
               and an appropriate Wind-Down Reserve (the
               amount of cash necessary to satisfy in full all of
               the foregoing payments and/or reserves, the
               “Satisfaction Amount”), any cash of the
               Debtors that exceeds the Satisfaction Amount
               (including any cash that remains from the
               503(b)(9) Reserve and the Wind-Down Reserve
               after payment of all amounts covered by each
               such reserve), up to the full face amount of the
               Allowed First Lien Facility Claims.

Class 4:                      Allowance. Class 4 Claims shall $14,800,000          Impaired/     0%
Second Lien    be Allowed Claims pursuant to this Combined                         Deemed to
Facility       Disclosure Statement and Plan in the aggregate                      reject Plan
Claims         amount of $14,800,000 plus (and including) all
               other amounts which may be outstanding under
               the Second Lien Facility Agreement as of the
               Petition Date.
                              Treatment. Holders of Allowed
               Second Lien Facility Claims are not entitled to
               receive any Distribution or retain any property
               under the Plan on account of such Claims.
Class 5:                    Allowance. Class 5 Claims shall $132,019,597.62        Impaired/     0%
General        be Allowed in the amounts set forth in the (estimated)              Deemed to
Unsecured      Debtors’ Schedules or disallowed to the extent                      reject Plan

26186273.10
                                                     15
                        Case 20-10256-KBO               Doc 584        Filed 04/06/21        Page 21 of 67




   Class/                                                                             Estimated
                                                                                                                            Projected
 Designation                     Allowance and Treatment                              Amount of              Status
                                                                                                                            Recovery
                                                                                       Claims
Claims              permitted by section 502 of the Bankruptcy
                    Code and other applicable provisions of the
                    Bankruptcy Code and Bankruptcy Rules in
                    accordance with this Combined Disclosure
                    Statement and Plan.
                                   Treatment. Holders of General
                    Unsecured Claims are not entitled to receive
                    any Distribution or retain any property under
                    the Plan on account of such Claims.
Class 6:                            Holders of Claims in this Class N/A                                   Impaired/        0%
Intercompany        will not receive any recovery on their Claims.                                        Deemed to
Claims                                                                                                    reject Plan
Class 7:            Holders of Interests in the Debtors will retain N/A                                   Impaired/        0%
Interests           no ownership interests in the Debtors under the                                       Deemed to
                    Plan and such Interests shall be cancelled                                            reject Plan
                    effective as of the Effective Date.

                                                  ARTICLE III
                                          BACKGROUND AND DISCLOSURES

         3.1      General Background 3

                  (a)      The Debtors’ Business

                 Prior to completion of the Store Closing Sales and consummation the Sales, the Debtors
         were a leading natural and organic food retailer with store locations in the Southeastern, Mid-
         Atlantic, and Midwestern United States. Founded in Asheville, North Carolina in 1975 as a
         modest, natural food store, then named “Dinner for the Earth,” the Company, over the last half
         century, had built a leading reputation in the natural and organic supermarket industry by
         offering a carefully curated selection of organic, natural, fresh, and wellness products guided by
         a unique food philosophy ensuring the cleanest assortment and the highest quality standards in
         the industry.

                In 2012, the Company’s current majority equity sponsors and co-investors acquired their
         majority equity interest in the Company. Holdings is a holding company and the direct parent of
         Earth Fare, owning 100% of the equity in Earth Fare.




         3
           Additional information regarding the Debtors’ business, assets, capital structure, and the circumstances leading to
         the filing of the Chapter 11 Cases is set forth in detail in the First Day Declaration, which is incorporated herein by
         reference.

26186273.10
                                                                  16
                      Case 20-10256-KBO         Doc 584       Filed 04/06/21   Page 22 of 67




                 Headquartered in Fletcher, North Carolina, the Company operated fifty (50) stores in ten
         (10) states in the Southeastern, Mid-Atlantic, and Midwestern United States as of the Petition
         Date, emphasizing a consistent “full shop” experience with a focus on selection, convenience
         and competitive pricing.

                  The Company’s business was driven by a commitment to convenient and affordable
         healthy food. Accordingly, the Company boasted a wide assortment of organic and locally
         sourced products and the most stringent food philosophy in the industry. Indeed, the Debtors’
         unique and dedicated approach to high-quality food standards, health and wellness included a
         “Boot List” of ingredients, including added hormones, artificial fats, trans fats, antibiotics, and
         artificial preservatives, that were banned from all products sold at its stores.

                 As of the Petition Date, the Debtors employed, in the aggregate, approximately 3,270 full
         or part-time employees.

                (b)     The Debtors’ Capital Structure

                On April 16, 2010, Earth Fare entered into the First Lien Credit Facility with Fifth Third
         as Administrative Agent, Swing Line Lender, L/C Issuer and Sole Lead Arranger, pursuant to
         which the First Lien Lenders (Fifth Third and Wells Fargo) provided a revolving line of credit to
         finance the Company’s operations with initial commitments of $40,000,000 in the aggregate. On
         April 9, 2012, the First Lien Credit Facility was amended and restated to provide for, among
         other things, an increase in the First Lien Lenders’ aggregate lending commitments to
         $65,000,000, and a guaranty of Earth Fare’s obligations under the First Lien Credit Facility by
         Holdings.

                 On May 15, 2017, Earth Fare executed revolving notes under the terms of the First Lien
         Credit Facility with (i) Fifth Third, in the original principal of $43,333,333.33, and (ii) Wells
         Fargo, in the original principal amount of $21,666,666.67. As of the Petition Date, the
         outstanding balances owed to Fifth Third and Wells Fargo under the First Lien Credit Facility
         were $41,994,962 and $20,997,478, respectively, in each case inclusive of accrued and unpaid
         interest (all such amounts, the “First Lien Obligations”).

                 The First Lien Obligations are secured by a first-priority lien on and security interest in
         substantially all of Earth Fare’s assets, including accounts receivable, cash and cash equivalents,
         chattel paper, deposit accounts, equipment and fixtures, general intangibles, goods, inventory,
         investment property, contract rights and other rights to payment, software, trademarks,
         copyrights, and the proceeds and products thereof (the “Collateral”)

                 On July 16, 2019, Earth Fare entered into the Second Lien Credit Agreement with the
         Second Lien Lender, pursuant to which the Second Lien Lender extended to Earth Fare a loan in
         the original principal amount of $14,800,000 and incremental capacity for an additional
         $4,000,000 in loans. As of the Petition Date, the Debtors’ obligation under the Second Lien
         Credit Agreement is approximately $14,800,000, inclusive of accrued but unpaid interest (all
         such amounts the “Second Lien Obligations”). The Second Lien Obligations matured on June
         30, 2020, and are secured by a second-priority lien on and security interest in the Collateral,
         subject to the Intercreditor Agreement.

26186273.10
                                                         17
                      Case 20-10256-KBO          Doc 584       Filed 04/06/21   Page 23 of 67




                 Earth Fare, Fifth Third, as lender and agent under the First Lien Credit Agreement, and
         the Second Lien Lender are parties to the Intercreditor Agreement, which governs the respective
         rights, obligations and priorities of the First Lien Lenders and the Second Lien Lender with
         respect to the matters referred to therein, including the lenders’ relative rights in the Collateral.

                Lastly, as a grocery chain with fifty (50) stores, the Debtors had, as of the Petition Date,
         certain obligations in respect of their leased facilities and approximately $60 million in
         outstanding trade liabilities and other unsecured obligations.

         3.2    Events Leading to Chapter 11

                (a)     Circumstances Leading to Prepetition Liquidity Challenges

                 Following its formation in 1975, Dinner for the Earth evolved and expanded, becoming
         Earth Fare in 1994, and opening new locations in South Carolina and Florida in 1997 and 2010,
         respectively. Ultimately, Earth Fare grew into a business with more than fifty (50) locations in
         the Midwest, Mid-Atlantic, and Southeast United States and approximately $465,000,000 in
         annual revenues.

                  Earth Fare was committed to realizing the growth and expansion of its operations into
         new markets with a multi-faceted strategy including: (i) remodeling efforts to implement a new
         store format featuring wider aisles, a superior product mix, and a new layout design; (ii) in-store
         initiatives such as grab-and-go meals, affordable family meals, enhanced marketing, order
         automation, and inventory tracking; (iii) an e-commerce campaign which included Earth Fare’s
         Instacart rollout, completed in December 2018; and (iv) a loyalty program offering
         approximately 1.3 million customers competitive pricing and rewards, while providing Earth
         Fare with enhanced data to be used for further improvement of the customer experience and
         more efficient marketing capabilities.

                 These efforts improved Earth Fare’s appearance, efficiency, profitability, and customer
         relations. While many of the Company’s expansions were successful, others have struggled for a
         variety of reasons unique to store location or competition in certain markets. At the same time,
         many of Earth Fare’s legacy stores required significant capital improvements, which caused a
         strain on liquidity. All of these factors coincided with the maturity of the Company’s obligations
         under the First Lien Credit Facility at the end of 2019, resulting in the significant liquidity
         challenges facing the Company as of the Petition Date.

                (b)     Prepetition Marketing and Restructuring Efforts

                 Cognizant of its liquidity challenges as well as the maturity of the First Lien Obligations
         at year-end, the Company, with the support of its equity sponsor, spent a significant amount of
         time engaged in a process of soliciting interest in a refinancing of the Company’s secured
         indebtedness, or a sale of substantially all of the Company’s assets.

                 The Company was able to obtain numerous extensions of the maturity date under the
         First Lien Credit Agreement. On May 15, 2017, the Company entered into an amendment to the
         First Lien Credit Agreement that provided for a reduction in the commitments thereunder and

26186273.10
                                                          18
                     Case 20-10256-KBO         Doc 584      Filed 04/06/21   Page 24 of 67




         extended the maturity date to April 9, 2019. As a condition precedent to the closing of the
         amendment, the equity sponsors contributed an additional $10 million in capital to the Company.

                On August 29, 2018, the Company entered into another amendment to the First Lien
         Credit Agreement that further reduced the commitments thereunder, provided for certain
         accommodations with respect to the financial covenants, and extended the maturity date to July
         9, 2019. As a condition precedent to the closing of the amendment, the equity sponsors
         contributed an additional $9 million in capital to the Company.

                 On April 12, 2019, the Company entered into another amendment to the First Lien Credit
         Agreement that suspended testing under the financial covenants. As a condition precedent to the
         closing of the amendment, the equity sponsors contributed an additional $5 million in capital to
         the Company and were required to retain Piper Jaffray & Co. (“Piper”) as financial advisor to
         solicit interest from new lenders or co-investors and explore potential refinancing options.
         Piper’s retention was completed in March 2019, and the terms of the engagement were amended
         in December 2019 to reflect current circumstances and to remove certain provisions no longer
         relevant to the Company’s financing process.

                 In April 2019, Piper began investor outreach (the “Refinancing Effort”) in connection
         with the Company’s refinancing effort, which included contacting approximately ninety (90)
         potential investors. A confidential information memorandum and financial model were prepared
         and made available to potential investors who signed a non-disclosure agreement. Then in
         November 2019, Piper launched a second capital raising process featuring an updated
         confidential information memorandum, financial model, and other due diligence information for
         parties who signed a non-disclosure agreement. In this process, Piper reached out to
         approximately seventy-five (75) potential capital providers (some of which were contacted and
         active during the first round of outreach as well). Ultimately, the Company received three (3)
         proposals across both rounds of outreach. The Company considered the proposals and ultimately
         determined not to proceed with any proposal, given none were for an amount of capital sufficient
         to refinance its existing indebtedness.

                 In May 2019, the Company informally engaged Deutsche Bank Securities Inc.
         (“Deutsche Bank”) as their investment banker to assist the Company in exploring potential
         strategic transactions, including a potential sale of substantially all of the Company’s assets
         (the “Prepetition Sale Process”), as an alternative to the Refinancing Effort. Also in May,
         Deutsche Bank held introductory meetings with two major retailers to discuss a potential sale.

                In June 2019, the Company formally engaged Deutsche Bank as their investment banker.
         Beginning in September 2019, Deutsche Bank contacted forty-one (41) parties, consisting of
         eighteen (18) financial buyers and twenty-three (23) strategic buyers, concerning a potential
         purchase of all or a portion of the Company’s assets. A confidential information memorandum
         and financial model were prepared and made available to twenty-two (22) potential investors
         who signed a non-disclosure agreement, from September through December. In November
         2019, Deutsche Bank delivered management presentations to two potential investors. One of the
         investors later submitted a proposal to the Company for the purchase of a significant portion of
         the Company’s assets and held advanced negotiations with the Company to provide a going-


26186273.10
                                                       19
                      Case 20-10256-KBO         Doc 584       Filed 04/06/21   Page 25 of 67




         concern bid. However, as discussed in further detail below, these negotiations ultimately proved
         unsuccessful

                 In addition to the Refinancing Effort and Prepetition Sale Process undertaken by Piper
         and Deutsche Bank, respectively, the Company engaged FTI in July 2019 to provide certain
         financial advisory services and to assist the Company with an analysis of their capital needs and
         the development and implementation of budgeting and other operational initiatives to improve
         financial performance and liquidity. On July 16, 2019, the Company also entered into another
         amendment to the First Lien Credit Agreement providing for suspension of testing under certain
         financial covenants, permitting the Company to enter into the Second Lien Credit Agreement,
         which provided the Company with an additional $14.8 million in capital, and extending the
         maturity date to December 31, 2019

                In November 2019, the Company engaged Young Conaway Stargatt & Taylor, LLP
         (“Young Conaway”) as counsel in connection with a potential out-of-court restructuring or
         chapter 11 filing.

                In December 2019, facing tightening liquidity and the imminent maturity of the First Lien
         Obligations, the Company initiated the sale of five (5) of its underperforming stores. The
         proceeds of these sales, as well as other cost-saving operational initiatives, provided the
         Company with sufficient liquidity to continue canvassing the market for potential strategic
         partners for a refinancing or going concern sale.

                (c)     The Store Closing Sales

                 As discussed above, the Debtors negotiated tirelessly with potential acquisition partners
         with respect to agreements for the sale of substantially all of the Debtors’ store locations as a
         going concern. On January 8, 2020, the Debtors received a non-binding term sheet from a
         potential purchaser (the “Potential Bidder”) for the acquisition of thirty-three (33) of the
         Debtors’ stores as well as the Debtors’ headquarters operations. The Debtors and Potential
         Bidder engaged in significant additional negotiations and conducted various rounds of additional
         diligence in the subsequent weeks including an in-person meeting at the Debtors’ headquarters
         on January 28, 2020 in hopes of finalizing the terms of a definitive agreement. However, late in
         the day on January 29, 2020, the Potential Bidder advised the Debtors that it was no longer
         interested in any transaction to acquire the Debtors’ assets as a going concern.

                 At the same time as the Debtors were negotiating with the Potential Bidder, the Debtors
         also had reached out to four nationally recognized liquidation firms so that such parties could
         provide proposals for the liquidation of the inventory at the Debtors’ stores in the event that the
         Prepetition Sale Process did not generate an executable going-concern bid. The Debtors
         provided the liquidation firms with access to a data room with all of the relevant information
         necessary to build a liquidation model and for the liquidation firms to evaluate the potential
         transaction. The Debtors obtained two proposals from liquidators.

                Swiftly after obtaining notice from the Potential Bidder that it no longer intended to
         pursue a going-concern bid, the Debtors retained Malfitano Advisors, LLC (“Malfitano”) on
         January 30, 2020 to serve as asset disposition advisor and consultant to negotiate optimal

26186273.10
                                                         20
                      Case 20-10256-KBO         Doc 584       Filed 04/06/21    Page 26 of 67




         liquidation proposals from the liquidators. The Debtors, through Malfitano, sent a request for
         proposals (“RFP”) to the bidding groups, providing the deadline to submit final, binding bids
         and related materials (the “Bid Deadline”). The RFP set forth particular instructions for
         submitting bids, including the structure and format for such bids. After evaluating the bids and
         providing each of the bidders with the opportunity to submit their best and final proposals, the
         Debtors determined that the bid submitted by a contractual joint venture comprised of Hilco
         Merchant Resources, LLC and Gordon Brothers Retail Partners, LLC (together, the “Agent”)
         was in the best interests of the Debtors and their estates. The Debtors made this determination
         after considering numerous factors, including, but not limited to, (i) the Agent’s prior experience
         handling the liquidation of various similar retailers, (ii) the amount and experience of supervisors
         designated by the Agent to handle the project, (iii) potential upside that could be realized under a
         “fee” based structure, (iv) the ability of the Agent to source and supplement the Debtors’
         inventory with staples such as milk, bread, eggs, meat, etc. (the “DSD Merchandise”), and
         (v) overall economics. The Debtors and the Agent entered into that certain Consulting
         Agreement (the “Consulting Agreement”) on January 30, 2020 and store-closing sales began on
         February 3, 2020.

                 In short, the Debtors determined that entering into the Consulting Agreement and
         commencing store closing sales immediately was essential to ensure that the liquidation of the
         Store Assets would be managed efficiently and effectively. This became even more important
         when, on January 31, 2020, the Debtors’ largest supplier advised them that it would no longer be
         shipping goods to the Debtors on account of the unpaid balances owed. The lack of new supply
         in the closing stores created additional pressure to engage a third-party liquidator like the Agent
         who has the ability to immediately source and supplement the Debtors’ inventory with DSD
         Merchandise.

                 The Debtors negotiated the terms and conditions of the Consulting Agreement in good
         faith and at arms’ length, and entered into the Consulting Agreement on January 30, 2020. In
         order to avoid, among other potential negative outcomes, a disorganized “self-liquidation”
         scenario, i.e., a scenario in which more desirable items sell faster than items with a slower
         turnover, the closing sales began on February 3, 2020.

         3.3    The Chapter 11 Cases

                (a)     Generally

                 As set forth above, on the Petition Date (February 4, 2020), the Debtors filed voluntary
         petitions for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court.

                 The commencement of a chapter 11 case creates an estate that is composed of all of the
         legal and equitable interests of the debtor as of that date. The Bankruptcy Code provides that the
         debtor may continue to operate its business and remain in possession of its property as a “debtor
         in possession.” Prior to the Store Closing Sales and consummation of the Sales, the Debtors
         continued to operate their businesses and manage their properties as debtors and debtors in
         possession. By order entered on February 6, 2020 [D.I. 46], the Chapter 11 Cases are being
         jointly administered for procedural purposes only. No trustee or examiner has been appointed in


26186273.10
                                                         21
                      Case 20-10256-KBO         Doc 584       Filed 04/06/21    Page 27 of 67




         the Chapter 11 Cases. On February 11, 2020, the Office of the United States Trustee for the
         District of Delaware appointed the Committee.

                 The filing of the Debtors’ bankruptcy petitions on the Petition Date triggered the
         immediate imposition of the automatic stay under section 362 of the Bankruptcy Code, which,
         with limited exceptions, enjoins all collection efforts and actions by creditors, the enforcement of
         liens against property of the Debtors and both the commencement and the continuation of
         prepetition litigation against the Debtors. With certain limited exceptions and/or modifications
         as permitted by order of the Bankruptcy Court, the automatic stay will remain in effect from the
         Petition Date until the Effective Date of the Plan, at which time it will, in effect, be replaced by
         the injunction provisions set forth in this Combined Disclosure Statement and Plan.

                (b)     “First Day” Motions and Related Applications

                Commencing on the Petition Date, the Debtors filed the following “first-day” motions
         and applications designed to ease the Debtors’ transition into chapter 11, maximize the value of
         the Assets, and minimize the effects of the commencement of the Chapter 11 Cases (collectively,
         the “First Day Motions”):

                        i.      Debtors’ Motion for an Order Authorizing the Joint Administration of the
                                Debtors’ Chapter 11 Cases (“Joint Administration Motion”) [D.I. 2].

                        ii.     Debtors’ Application for Entry of an Order (I) Approving the Retention
                                and Appointment of Epiq Corporate Restructuring, LLC as the Claims and
                                Noticing Agent to the Debtors, Effective Nunc Pro Tunc to the Petition
                                Date and (II) Granting Related Relief (“Claims Agent Retention
                                Motion”) [D.I. 3].

                        iii.    Debtors’ Motion for Interim and Final Orders (I) Prohibiting Utility
                                Companies from Altering, Refusing, or Discontinuing Utility Services, (II)
                                Deeming Utility Companies Adequately Assured of Future Payment, (III)
                                Establishing Procedures for Determining Additional Adequate Assurance
                                of Payment, and (IV) Setting a Final Hearing Related Thereto (“Utility
                                Motion”) [D.I. 4].

                        iv.     Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing
                                Payment of Prepetition Obligations Incurred in the Ordinary Course of
                                Business in Connection with Insurance Programs, Including Payment of
                                Policy Premiums, and (II) Authorizing Banks to Honor and Process Check
                                and Electronic Transfer Requests Related Thereto (“Insurance Motion”)
                                [D.I. 5].

                        v.      Debtors’ Motion for Entry of Interim and Final Orders Authorizing (I) the
                                Debtors to Pay Certain Prepetition Taxes and Fees and Related
                                Obligations and (II) Banks to Honor and Process Check and Electronic
                                Transfer Requests Related Thereto (“Tax Motion”) [D.I. 6].


26186273.10
                                                         22
              Case 20-10256-KBO       Doc 584       Filed 04/06/21   Page 28 of 67




               vi.     Debtors’ Motion for an Order (A) Authorizing (I) Payment of Prepetition
                       Employee Wages, Salaries and Other Compensation; (II) Reimbursement
                       of Prepetition Employee Business Expenses; (III) Contributions to
                       Prepetition Employee Benefit Programs and Continuation of Such
                       Programs in the Ordinary Course; (IV) Payment of Workers’
                       Compensation Obligations; (V) Payments for Which Prepetition Payroll
                       Deductions Were Made; (VI) Payment of All Costs and Expenses Incident
                       to the Foregoing Payments and Contributions; and (VII) Payment to Third
                       Parties of All Amounts Incident to the Foregoing Payments and
                       Contributions; and (B) Authorizing Banks to Honor and Process Check
                       and Electronic Transfer Requests Related Thereto (“Employee Wage
                       Motion”) [D.I. 8].

               vii.    Debtors’ Motion for an Order Authorizing (I) the Debtors to Honor
                       Prepetition Obligations Related to Customer Programs and Otherwise
                       Continue Customer Programs in the Ordinary Course of Business and (II)
                       Banks to Honor and Process Check and Electronic Transfer Requests
                       Related Thereto (“Customer Programs Motion”) [D.I. 9].

               viii.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing and
                       Approving (A) Continued Use of Cash Management System and (B) Use
                       of Prepetition Bank Accounts and Business Forms; (II) Authorizing Banks
                       to Honor Certain Transfers and Charge Certain Amounts; (III) Waiving
                       the Requirements of Section 345(b) of the Bankruptcy Code on an Interim
                       Basis; and (IV) Granting Related Relief (“Cash Management Motion”)
                       [D.I. 10].

               ix.     Debtors’ Motion for Interim and Final Orders (A) Authorizing
                       Postpetition Use of Cash Collateral, (B) Granting Adequate Protection,
                       (C) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b), and
                       (D) Granting Related Relief (“Cash Collateral Motion”) [D.I. 14].

               x.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
                       Payment of Prepetition Claims Arising Under the Perishable Agricultural
                       Commodities Act and the Packers and Stockyards Act of 1921, and (II)
                       Authorizing Banks to Honor and Process Check and Electronic Transfer
                       Requests Related to the Foregoing (“PACA/PASA Motion”) [D.I. 15].

               xi.     Debtors’ Emergency Motion for Interim and Final Orders (A)(1)
                       Confirming, on an Interim Basis, That the Store Closing Agreement is
                       Operative and Effective and (2) Authorizing, on a Final Basis, the Debtors
                       to Assume the Store Closing Agreement, (B) Authorizing and Approving
                       Store Closing Sales Free and Clear of All Liens, Claims, and
                       Encumbrances, (C) Approving Dispute Resolution Procedures, (D)
                       Authorizing Customary Bonuses to Employees Essential to Store
                       Closings, and (E) Approving the Debtors' Store Closing Plan (“Store
                       Closing Motion”) [D.I. 16].
26186273.10
                                               23
                      Case 20-10256-KBO          Doc 584       Filed 04/06/21    Page 29 of 67




                 On February 6, 2020, the Bankruptcy Court entered orders: (i) approving the relief
         requested in the Joint Administration Motion [D.I. 46], the Claims Agent Retention Application
         [D.I. 47], and the Customer Programs Motion [D.I. 53], on a final basis; and (ii) approving the
         relief requested in the Utilities Motion [D.I. 48], the Insurance Motion [D.I. 49], the Taxes
         Motion [D.I. 51], the Cash Management Motion [D.I. 55], the PACA/PASA Motion [D.I. 57],
         the Employee Wage Motion [D.I. 59], the Cash Collateral Motion [D.I. 60], and the Store
         Closing Motion [D.I. 61], on an interim basis.

                 On February 26, 2020, the Bankruptcy Court entered orders approving, on a final basis,
         the relief requested in the Insurance Motion [D.I. 212], the Employee Wage Motion [D.I. 213],
         the Taxes Motion [D.I. 214], the Cash Management Motion [D.I. 216], the PACA/PASA Motion
         [D.I. 218], and the Store Closing Motion [D.I. 221].

                  On March 3, 2020, the Bankruptcy Court entered orders approving, on a final basis, the
         relief requested in the Utility Motion [D.I. 239] and the Cash Collateral Motion [D.I. 240].

                (c)     Retention of Professional Advisors

                 Pursuant to orders entered on February 26, 2020, the Bankruptcy Court authorized the
         Debtors to retain and employ (i) Young Conaway Stargatt & Taylor, LLP, as bankruptcy counsel
         [D.I. 223]; (ii) FTI, as financial advisor [D.I. 219]; (iii) Epiq, as administrative agent [D.I. 217];
         (iv) Malfitano, as asset disposition advisor [D.I. 215]; (v) Hilco IP Services, LLC d/b/a Hilco
         Streambank (“Hilco Streambank”), as intellectual property sale advisor [D.I. 225]; and
         (vi) A&G Realty Partners, LLC (“A&G”), as real property sale advisor [D.I. 226]. The
         Bankruptcy Court also authorized the Debtors to retain and employ certain professionals utilized
         by the Debtors in the ordinary course of business prior to the Petition Date [D.I. 224].

                 Pursuant to an order entered on March 27, 2020, the Bankruptcy Court authorized the
         Committee to retain and employ Pachulski Stang Ziehl & Jones LLP, as bankruptcy counsel
         [D.I. 317], and pursuant to an order entered on April 1, 2020, the Bankruptcy Court authorized
         the Committee to retain and employ Alvarez & Marsal North America, LLC as their financial
         advisor [D.I. 324].

                (d)     The Sales

                        i.      The Bidding Procedures

                 As set forth in the First Day Declaration, the Debtors’ paramount goal in the Chapter 11
         Cases was to maximize the value of the Estates for the benefit of the Debtors’ creditor
         constituencies and other stakeholders through the Store Closing Sales and the subsequent sale of
         their remaining assets, including their leases, furniture, fixtures, and equipment, and intellectual
         property.

                On February 5, 2020, the Debtors filed the Debtors’ Motion for Entry of: (I) an Order
         (A) Approving De Minimis Asset Sale Procedures; (B) Approving Certain Bidding Procedures,
         Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof; (C)
         Authorizing the Debtors to Enter into Asset Purchase Agreements with Stalking Horse Bidders;

26186273.10
                                                          24
                     Case 20-10256-KBO         Doc 584       Filed 04/06/21    Page 30 of 67




         and (D) Scheduling a Hearing on the Approval of the Sale of the Debtors’ Remaining Assets
         Free and Clear of All Encumbrances as Well as the Assumption and Assignment of Certain
         Executory Contracts and Unexpired Leases and (II) an Order (A) Authorizing the Sale of the
         Debtors’ Remaining Assets Free and Clear of All Encumbrances, (B) Approving Asset Purchase
         Agreements, (C) Authorizing the Assumption of Certain Executory Contracts and Unexpired
         Leases, and (D) Waiving Stay Provisions Pursuant to Bankruptcy Rules 6004(h) and 6006(d)
         [D.I. 33] (the “Bidding Procedures/De Minimis Asset Sale Motion”).

               On February 14, 2020, the Court entered an order approving the Bidding Procedures/De
         Minimis Asset Sale Motion [D.I. 122] (the “Bidding Procedures/De Minimis Asset Sale
         Order”).

                        ii.    The Sales Process

                 The Debtors entered chapter 11 with the belief that a robust, public sale process would
         result in the highest and best price for the Assets and would best allow the Debtors to maximize
         the value of their Estates. As such, since the Petition Date, the Debtors, with the aid of their
         advisors, specifically A&G, Hilco Streambank, and Hilco/Gordon Brothers, engaged in a
         wholesale effort to market and sell all of the Debtors’ Assets, from the merchandise in the
         Debtors’ stores, to all of the Debtors’ more significant Assets, such as the Debtors’ unexpired
         real property leases, the furniture, fixtures, and equipment contained in the Debtors’ stores and
         used in the operation of the Debtors’ grocery business, and the Debtors’ intellectual property. In
         short, the Debtors’ efforts during the Chapter 11 Cases were intently focused on, among other
         things, selling the Debtors’ assets and, thereby, maximizing the recovery to the Debtors’ estates.

                 On February 7, 2020, in accordance with the Bidding Procedures Order, the Debtors filed
         the Notice of Entry of Bidding Procedures/De Minimis Asset Sale Order and Proposed Sale [D.I.
         12] (the “Sale Notice”). The Sale Notice disclosed the following key dates and deadlines, which
         were approved by the Bidding Procedures/De Minimis Asset Sale Order (the “Original Sale
         Deadlines”):

                              Event                                             Date

         Stalking Horse Designation Deadline               February 19, 2020

         Bid Deadline                                      February 21, 2020, at 5:00 p.m. (ET)

         Deadline to Object to Sale (other than with       February 24, 2020, at 4:00 p.m. (ET)
         respect to the conduct of the Auction and
         designation of a Successful Bidder)

         Auction Commencement                              February 25, 2020, at 10:00 a.m. (ET)

         Deadline to Object to Conduct of Auction,         At the commencement of the Sale Hearing
         Designation of Successful Bidders, and
         Adequate Assurance

26186273.10
                                                        25
                     Case 20-10256-KBO           Doc 584     Filed 04/06/21   Page 31 of 67




                             Event                                              Date

         Sale Hearing                                       February 27, 2020, at 2:00 p.m. (ET)

                 However, over the course of the month of February, it became clear to the Debtors and
         their professionals that there was sufficient interest in at least certain of the Debtors’ more
         valuable assets to extend the Original Deadlines. In the judgment of the Debtors’ professionals
         and advisors, with added time, there was the potential to unlock significant additional value for
         the Debtors’ assets. As such, in consultation with the Consultation Parties, the Debtors decided
         to extend the Original Deadlines by approximately one month and, on February 24, 2020, the
         Debtors filed the Notice of (I) Revised Proposed Bid Deadline, Auction Date, and Other Sale-
         Related Deadlines and (II) Sale Hearing [Docket No. 197] (the “Supplemental Sale Notice”
         and, with the Sale Notice, the “Sale Notices”). The Supplemental Sale Notice set forth the
         following revised dates and deadlines (the “Revised Deadlines”):

                           Event                           Original Date             Modified Date

          Deadline to Serve Additional              February 14, 2020          March 3, 2020
          Assumption Notices

          Stalking Horse Designation Deadline       February 19, 2020          March 6, 2020

          Deadline to Serve Stalking Horse          Within one (1) day of      Within one (1) day of the
          Purchaser Adequate Assurance              the entry of any order     entry of any order
          Information                               approving a Stalking       approving a Stalking
                                                    Horse Purchaser            Horse Purchaser

          Deadline to file proposed Sale Order      February 20, 2020, at      Two (2) weeks before the
                                                    4:00 p.m. (ET)             Sale Hearing

          Bid Deadline                              February 21, 2020, at      March 16, 2020, at 5:00
                                                    5:00 p.m. (ET)             p.m. (ET)

          Deadline to Object to Additional          February 21, 2020, at      March 17, 2020, at 4:00
          Assumption Notices                        4:00 p.m. (ET)             p.m. (ET)

          Deadline to Serve Adequate Assurance      February 22, 2020          March 17, 2020
          Information

          Deadline to Object to Sale (other than    February 24, 2020, at      March 17, 2020, at 4:00
          with respect to the conduct of the        4:00 p.m. (ET)             p.m. (ET)
          Auction and designation of a Successful
          Bidder)




26186273.10
                                                        26
                       Case 20-10256-KBO              Doc 584         Filed 04/06/21      Page 32 of 67




                              Event                              Original Date                    Modified Date

          Deadline to Object to Adequate                    February 26, 2020, at          March 20, 2020, at 4:00
          Assurance of Stalking Horse Purchaser             4:00 p.m. (ET)                 p.m. (ET)

          Auction Commencement                              February 25, 2020, at          March 23, 2020, at 10:00
                                                            10:00 a.m. (ET)                a.m. (ET)

          Deadline to Object to Conduct of                  At the commencement            At the commencement of
          Auction, Designation of Successful                of the Sale Hearing            the Sale Hearing
          Bidders, and Adequate Assurance

          Sale Hearing                                      February 27, 2020, at          March 24, 2020, at 1:00
                                                            2:00 p.m. (ET)                 p.m. (ET)

                 Subsequent to the entry of the Bidding Procedures Order as well as the filing of the Sale
         Notices, the Debtors’ professionals, in particular A&G and Hilco Streambank, continued to
         communicate, and work, with potential bidders. A&G and Hilco Streambank provided potential
         bidders with copies of the approved Bidding Procedures, notified them of the Bid Deadline, both
         the original and the revised, and invited them to continue to discuss acquisition of the Debtors’
         assets and subgroups thereof.

                 With respect to the potential sale of the Debtors’ intellectual property assets, Hilco
         Streambank contacted one hundred and thirty-six (136) parties, six (6) of which executed non-
         disclosure agreements and were granted access to the Debtors’ data room of relevant information
         to conduct diligence. Of those parties, one bidder (the “Qualified IP Bidder”) submitted a
         qualified bid for the Debtors’ intellectual property asset portfolio, including personally
         identifiable information of the Debtors’ customers (“PII”). One other party submitted a bid for
         the same assets, but requested that the Debtors obtain approval of certain bid protections. 4

                 As to the Debtors’ leases in particular, overall A&G contacted fifty-three (53)
         prospective purchasers and fifty-seven (57) lease counterparties, of which twenty-six (26)
         engaged in some level of diligence. Ultimately, the Debtors received five (5) Qualified Bids for
         the Acquired Assets and Leases: (i) the bid of DJ3 Delaware (“DJ3”) for five (5) stores, one of
         which was ultimately designated a Back-Up Bid, in addition to the Debtors’ intellectual property
         assets but specifically excluding any PII; (ii) the bid of Winn-Dixie Stores, Inc. (“Winn-Dixie”)
         for four (4) stores; (iii) the bid of ALDI, Inc. (“ALDI”) for one store; (iv) the bid of Whole
         Foods Market Group, Inc. (“Whole Foods”) for two (2) stores; and (v) the bid of Hendersonville
         Community Cooperative for one store.

                Based on the Qualified Bids received and discussions with the Qualified Bidders, the
         Debtors determined, in consultation with the Consultation Parties, that it was unnecessary to hold

         4
           The Debtors also received a bid in a de minimis amount for certain PII maintained by the Debtors. The Debtors
         determined that such bid was not qualified given the costs that would be required to obtain authority to enter into
         such sale transaction.

26186273.10
                                                                 27
                        Case 20-10256-KBO       Doc 584       Filed 04/06/21    Page 33 of 67




         an Auction because either there was only one Qualified Bid for the applicable Acquired Lease
         and related Acquired Assets or, where there were multiple Qualified Bids for the applicable
         Acquired Lease, the Qualified Bidders indicated that they were not willing to increase their bid.
         As such, the Debtors designated the Qualified Bids as Successful Bids or Back-Up Bids, as
         described above, and requested at the Sale Hearing authority to consummate the transactions
         contemplated by the Successful Bids with DJ3, Winn-Dixie, ALDI, and Whole Foods.
         Additionally, the Debtors contacted the Qualified IP Bidder to determine whether such bidder
         intended to increase its bid at an auction in order to compete with the combined value to the
         estates that will be realized by the DJ3 bid. The Qualified IP Bidder declined to increase its bid.
         As such, the Debtors determined that there was no need to conduct the Auction.

                 With respect to the balance of the Debtors’ properties, the Debtors did not obtain bids
         from third party acquirers to accept an assignment of the underlying leases. As part of the
         marketing process, the Debtors, through A&G, contacted the landlords for each of the Debtors’
         remaining former store locations in order to determine whether such landlords had interest in
         executing lease termination agreements with the Debtors and negotiated and entered into lease
         termination agreements (collectively, the “Lease Termination Agreements”) with the landlord
         counterparties. Under the Lease Termination Agreements, the landlords acquired the Debtors’
         furniture, fixtures, and equipment remaining in the store locations in addition to possession of the
         store facilities in exchange for termination of the underlying leases, waivers of various claims
         (particularly administrative expense claims for February “stub rent”), and in certain cases,
         additional cash consideration.

                The Court approved the Debtors’ Lease Termination Agreement with 5070 South
         Westnedge, LLC on March 12, 2020 [Docket No. 255]. On March 24, 2020, the Bankruptcy
         Court held the Sale Hearing to consider approval of the Sales and the Debtors’ entry into the
         balance of the Lease Termination Agreements.

                After the Sale Hearing, the Court entered the following orders approving the Sales and
         the Debtors’ entry into the Lease Termination Agreements, as applicable:

                    •    Charlotte, North Carolina Lease Termination Agreement [D.I. 295];

                    •    Gainesville, Florida Lease Termination Agreement [D.I. 296];

                    •    Ocala, Florida Lease Termination Agreement [D.I. 297];

                    •    Carmel, Indiana Lease Termination Agreement [D.I. 298]

                    •    Williamsburg, Virginia Lease Termination Agreement [D.I. 299];

                    •    Palm Beach Gardens, Florida Lease Termination Agreement [D.I. 300];

                    •    ALDI Inc. Sale [D.I. 302];

                    •    Winn-Dixie Stores, Inc. Sale [D.I. 303];


26186273.10
                                                         28
                          Case 20-10256-KBO      Doc 584      Filed 04/06/21     Page 34 of 67




                      •    Whole Foods Market Group, Inc. Sale [D.I. 304];

                      •    DJ3 Delaware, LLC Sale [D.I. 305];

                      •    Columbia, South Carolina Lease Termination Agreement [D.I. 308];

                      •    Rock Hill, South Carolina Lease Termination Agreement [D.I. 315]; and

                      •    Boone, North Carolina Lease Termination Agreement [D.I. 321].

                All of the Sales had closed as of March 31, 2020.

                (e)        Schedules and Bar Dates

                 On March 11, 2020, the Debtors filed the Schedules. Among other things, the Schedules
         set forth the Claims of known or putative creditors against the Debtors as of the Petition Date,
         based upon the Debtors’ books and records.

                 On July 23, 2020, the Bankruptcy Court entered the Bar        Date Order that, among other
         things, established the General Bar Date as August 24, 2020 at        5:00 p.m. (prevailing Eastern
         Time). As described in detail below, the Plan contemplates            the establishment of a Final
         Administrative Claim Bar Date and Professional Fee Bar Date           pursuant to the Confirmation
         Order.

                 The projected recoveries set forth in the Plan are based on certain assumptions, including
         the Debtors’ estimates of the Claims that will eventually be Allowed in various Classes. There is
         no guarantee that the ultimate amount of each of such categories of Claims will correspond to the
         Debtors’ estimates. The Debtors or the Wind-Down Officer, as applicable, and their
         professionals will investigate Claims filed against the Debtors to determine the validity of such
         Claims. The Debtors or the Wind-Down Officer, as applicable, may file objections to Claims
         that are filed in improper amounts or classifications, or are otherwise subject to objection under
         the Bankruptcy Code or other applicable law.

                (f)    Global Resolution with the Committee and Establishment of the 503(b)(9)
                Reserve

                 Since the Committee was appointed, the Debtors, First Lien Agent and Committee
         engaged in negotiations with the goal of consensually resolving the Chapter 11 Cases. These
         negotiations were ultimately successful and accomplished several goals expressed by the
         Committee. The Committee was part of the Debtors’ Sales efforts and supported the Sales of
         several of the Debtors’ leases and the entry into lease termination agreements with multiple
         landlords. While the Sales were insufficient to satisfy the First Lien Obligations, leaving the
         estate with insufficient funds for a distribution to holders of Allowed General Unsecured Claims,
         the Committee and First Lien Lenders reached agreement on the sharing of Sales proceeds in
         which the First Lien Lenders agreed to the Class 3 Effective Date Payment Amount that is
         estimated to pay approximately 20% of the First Lien Obligations and, in turn, made available
         the monies to establish a reserve fund, not to exceed $4,000,000, as the sole source for the

26186273.10
                                                         29
                      Case 20-10256-KBO         Doc 584       Filed 04/06/21   Page 35 of 67




         payment and satisfaction of Allowed 503(b)(9) Claims (the “503(b)(9) Reserve”). Second, the
         Committee sought and received confirmation that the Preference and Avoidance Actions would
         not be prosecuted and would be waived and released by the Debtors, First Lien Lenders, Second
         Lien Lenders and Wind-Down Officer, and their respective successors and assigns.

                (g)     The WARN Adversary and Settlement

                On February 5, 2020, Kelsi Cornett, Amy Hile, Karen Bauer, James Gordon Bryant, and
         Judith Tarrant-Milliman (each, a “Plaintiff” and, collectively, the “Plaintiffs”), on behalf of
         themselves and those similarly situated, filed their Class Action Adversary Proceeding
         Complaint in adversary proceeding No. 20-50451 in these chapter 11 cases. Adv. D.I. 1. On
         August 24, 2020, the Plaintiffs filed their First Amended Class Action Adversary Proceeding
         Complaint (the “Amended Complaint”). Adv. D.I. 4.

                Through the Amended Complaint, Plaintiffs assert claims against the Debtors for
         damages under the Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et seq.
         (the “WARN Act”) in connection with the closing of certain of the Debtors’ locations on or
         about February 3, 2020 and thereafter.

                The Debtors dispute the allegations made in the Amended Complaint and do not believe
         that any violations of the WARN Act occurred. However, in an effort to avoid the delay, cost
         and uncertainty of litigation in connection with the Amended Complaint, the Debtors agreed on
         March 16, 2021 to a settlement (the “WARN Settlement”) of the Amended Complaint, which is
         to be effectuated pursuant to and in accordance with this Combined Plan and Disclosure
         Statement and Bankruptcy Rule 9019.

                 Pursuant to the WARN Settlement: (i) the Debtors’ former employees who hold Class 1,
         Allowed Priority Non-Tax Claims (as reflected in the Schedules) will receive payment in full of
         such Allowed Priority Non-Tax Claims (in the aggregate amount of $1,100,000) in full and final
         satisfaction thereof; (ii) upon the occurrence of the Effective Date, Plaintiffs’ counsel, The
         Gardner Firm, P.C., Lankenau & Miller, LLP, Margolis Edelstein, and Wenzel Fenton Cabassa,
         P.A. (collectively, “Plaintiffs’ Counsel”) will receive a payment of $97,500 from the Debtors via
         wire transfer to The Gardner Firm, P.C. according to instructions to be supplied, on account of
         the services Plaintiffs’ Counsel provided in connection with these chapter 11 cases, plus $500 to
         be allocated to each Plaintiff ($2,500 in the aggregate) on account of their contributions to this
         matter, which shall also be wired to The Gardner Firm, P.C. and shall be in addition to any Class
         1, Allowed Priority Non-Tax Claims which the Plaintiffs may have; and (iii) upon the occurrence
         of the Effective Date and upon payment of the amounts set forth in this section, the Amended
         Complaint will be deemed withdrawn with prejudice without need for further notice to, or action
         or approval of, the Bankruptcy Court. Plaintiffs’ Counsel, Plaintiffs, and, to the extent not
         included therein, any employees receiving payment of an Allowed Priority Non-Tax Claim shall,
         upon receipt of the payments specified herein, be deemed to have provided to the Released
         Parties and their respective Related Parties the releases set forth in Article XIV of this Combined
         Disclosure Statement and Plan.

                (h)     The Wind-down of the Estates

26186273.10
                                                         30
                     Case 20-10256-KBO         Doc 584       Filed 04/06/21   Page 36 of 67




                 Following the Sales, the Debtors are focused principally on efficiently winding down
         their businesses, preserving Cash held in the Estates, and monetizing their remaining Assets.
         The remaining Assets include, among other things, Cash, certain deposits, prepayments, credits
         and refunds, insurance policies or rights to proceeds thereof, Holdings’ equity interests in Earth
         Fare, and certain Causes of Action.

                 This combined Disclosure Statement and Plan provides for the Assets, to the extent not
         already liquidated, to be liquidated over time and the proceeds thereof to be distributed to
         Holders of Allowed Claims in accordance with the terms of the Plan and the treatment of
         Allowed Claims described more fully herein. The Wind-Down Officer will effect such
         liquidation and distributions. The Debtors will be dissolved as soon as practicable after the
         Effective Date.

                                          ARTICLE IV
                              CONFIRMATION AND VOTING PROCEDURES

                 4.1    Confirmation Procedure. The Solicitation Procedures Order, among other
         things, conditionally approves the combined Disclosure Statement and Plan for solicitation
         purposes only and authorizes the Debtors to solicit votes to accept or reject the Plan. The
         Confirmation Hearing has been scheduled for May 26, 2021 at 11:00 a.m. (prevailing Eastern
         Time) at the Bankruptcy Court, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington,
         Delaware 19801 to consider (a) final approval of the Disclosure Statement as providing adequate
         information pursuant to section 1125 of the Bankruptcy Code and (b) confirmation of the Plan
         pursuant to section 1129 of the Bankruptcy Code. The Confirmation Hearing may be adjourned
         from time to time by the Debtors without further notice, except for an announcement of the
         adjourned date made at the Confirmation Hearing or by filing a notice with the Bankruptcy
         Court.

                 4.2     Procedure for Objections. Any objection to final approval of the combined
         Disclosure Statement and Plan as providing adequate information pursuant to section 1125 of the
         Bankruptcy Code or confirmation of the Plan must be made in writing and filed with the
         Bankruptcy Court and served on: (a) counsel to the Debtors, Young Conaway Stargatt & Taylor,
         LLP, Rodney Square, 1000 North King Street, Wilmington, DE 19801, Attn: Sean T. Greecher,
         Esq. (sgreecher@ycst.com), and Shane M. Reil, Esq. (sreil@ycst.com); (b) counsel to the First
         Lien Agent, Chapman & Cutler LLP, 111 West Monroe Street, Chicago, IL 60603-4080, Attn.:
         Stephen R. Tetro II, Esq. (stetro@chapman.com) and Aaron M. Krieger, Esq.
         (akrieger@chapman.com); (c) counsel for the Committee, Pachulski Stang Ziehl & Jones LLP,
         919 N. Market Street, 17th Floor, Wilmington, DE 19801, Attn.: Bradford J. Sandler, Esq.
         (bsandler@pszjlaw.com), Robert J. Feinstein, Esq. (rfeinstein@pszjlaw.com), and Colin R.
         Robinson, Esq. (crobinson@pszjlaw.com); and (d) the U.S. Trustee, 855 King Street, Suite 2207,
         Lockbox 35, Wilmington, DE 19801, Attn.: Jane M. Leamy, Esq. (Jane.M.Leamy@usdoj.gov)
         (collectively, the “Objection Recipients”); in each case, by no later than May 19, 2021 at 4:00
         p.m. (prevailing Eastern Time). Unless an objection is timely filed and served, it may not be
         considered by the Bankruptcy Court at the Confirmation Hearing.

                 4.3     Requirements for Confirmation. The Bankruptcy Court will confirm the Plan
         only if it meets all the applicable requirements of section 1129 of the Bankruptcy Code. Among
26186273.10
                                                        31
                      Case 20-10256-KBO          Doc 584        Filed 04/06/21    Page 37 of 67




         other requirements, the Plan (i) must be accepted by all Impaired Classes of Claims or Interests
         or, if rejected by an Impaired Class, the Plan must not “discriminate unfairly” against, and be
         “fair and equitable” with respect to, such Class; and (ii) must be feasible. The Bankruptcy Court
         must also find that: (i) the Plan has classified Claims and Interests in a permissible manner; (ii)
         the Plan complies with the technical requirements of chapter 11 of the Bankruptcy Code; and
         (iii) the Plan has been proposed in good faith.

                4.4     Classification of Claims and Interests

                 Section 1123 of the Bankruptcy Code provides that a plan must classify the claims and
         interests of a debtor’s creditors and equity interest holders. In accordance with section 1123 of
         the Bankruptcy Code, the Plan divides Claims and Interests into Classes and sets forth the
         treatment for each Class (other than those claims which pursuant to section 1123(a)(1) of the
         Bankruptcy Code need not be and have not been classified). The Debtors also are required,
         under section 1122 of the Bankruptcy Code, to classify Claims and Interests into Classes that
         contain Claims or Interests that are substantially similar to the other Claims or Interests in such
         Class.

                 The Bankruptcy Code also requires that a plan provide the same treatment for each claim
         or interest of a particular class unless the claim holder or interest holder agrees to a less favorable
         treatment of its claim or interest. The Debtors believe that the Plan complies with such standard.
         If the Bankruptcy Court finds otherwise, however, it could deny confirmation of the Plan if the
         Holders of Claims or Interests affected do not consent to the treatment afforded them under the
         Plan.

                 A Claim or Interest is placed in a particular Class only to the extent that the Claim or
         Interest falls within the description of that Class and is classified in other Classes to the extent
         that any portion of the Claim or Interest falls within the description of such other Classes. A
         Claim also is placed in a particular Class for the purpose of receiving distributions pursuant to
         the Plan only to the extent that such Claim is an Allowed Claim in that Class and such Claim has
         not been paid, released, or otherwise settled prior to the Effective Date.

                 The Debtors believe that the Plan has classified all Claims and Interests in compliance
         with the provisions of section 1122 of the Bankruptcy Code and applicable case law. It is
         possible that a Holder of a Claim or Interest may challenge the Debtors’ classification of Claims
         or Interests and that the Bankruptcy Court may find that a different classification is required for
         the Plan to be confirmed. If such a situation develops, the Debtors intend, in accordance with the
         terms of the Plan, to make such permissible modifications to the Plan as may be necessary to
         permit its confirmation. Any such reclassification could adversely affect Holders of Claims by
         changing the composition of one or more Classes and the vote required of such Class or Classes
         for approval of the Plan.

              EXCEPT AS SET FORTH IN THE PLAN, UNLESS SUCH MODIFICATION OF
         CLASSIFICATION MATERIALLY ADVERSELY AFFECTS THE TREATMENT OF A
         HOLDER OF A CLAIM AND REQUIRES RE-SOLICITATION, ACCEPTANCE OF
         THE PLAN BY ANY HOLDER OF A CLAIM PURSUANT TO THIS SOLICITATION
         WILL BE DEEMED TO BE A CONSENT TO THE PLAN’S TREATMENT OF SUCH
26186273.10
                                                           32
                      Case 20-10256-KBO         Doc 584       Filed 04/06/21   Page 38 of 67




         HOLDER OF A CLAIM REGARDLESS OF THE CLASS AS TO WHICH SUCH
         HOLDER ULTIMATELY IS DEEMED TO BE A MEMBER.

                 The amount of any Impaired Claim that ultimately is Allowed by the Bankruptcy Court
         may vary from any estimated Allowed amount of such Claim and, accordingly, the total Claims
         that are ultimately Allowed by the Bankruptcy Court with respect to each Impaired Class of
         Claims may also vary from any estimates contained herein with respect to the aggregate Claims
         in any Impaired Class. Thus, the actual recovery ultimately received by a particular Holder of an
         Allowed Claim may be adversely or favorably affected by the aggregate amount of Claims
         Allowed in the applicable Class. Additionally, any changes to any of the assumptions underlying
         the estimated Allowed amounts could result in material adjustments to recovery estimates
         provided herein or the actual Distribution received by Creditors. The projected recoveries are
         based on information available to the Debtors as of the date hereof and reflect the Debtors’ views
         as of the date hereof only.

                The classification of Claims and Interests and the nature of distributions to members of
         each Class are summarized herein. The Debtors believe that the consideration, if any, provided
         under the Plan to Holders of Claims reflects an appropriate resolution of their Claims taking into
         account the differing nature and priority (including applicable contractual subordination) of such
         Claims and Interests. The Bankruptcy Court must find, however, that a number of statutory tests
         are met before it may confirm the Plan. Many of these tests are designed to protect the interests
         of Holders of Claims or Interests who are not entitled to vote on the Plan, or do not vote to
         accept the Plan, but who will be bound by the provisions of the Plan if it is confirmed by the
         Bankruptcy Court.

                4.5     Impaired Claims or Interests

                 Pursuant to the provisions of the Bankruptcy Code, only classes of claims or interests that
         are “impaired” (as defined in section 1124 of the Bankruptcy Code) under a plan may vote to
         accept or reject such plan. Generally, a claim or interest is impaired under a plan if the holder’s
         legal, equitable, or contractual rights are changed under such plan. In addition, if the Holders of
         claims or interests in an impaired class do not receive or retain any property under a plan on
         account of such claims or interests, such impaired class is deemed to have rejected such plan
         under section 1126(g) of the Bankruptcy Code and, therefore, such Holders are not entitled to
         vote on such plan.

                 Under the Plan, Holders of Claims in Class 3 are Impaired and are entitled to vote on the
         Plan. Under the Plan, Holders of Claims or Interests in Classes 4 through 7 are Impaired and
         will not receive or retain any property under the Plan on account of such Claims or Interests and,
         therefore, are not entitled to vote on the Plan and deemed to reject the Plan. Under the Plan,
         Holders of Claims in Classes 1 and 2 are Unimpaired and, therefore, not entitled to vote on the
         Plan and are deemed to accept the Plan.

             ACCORDINGLY, ONLY HOLDERS OF CLAIMS IN CLASS 3 ARE BEING
         PROVIDED A BALLOT TO ACCEPT OR REJECT THE PLAN.

                4.6     Confirmation Without Necessary Acceptances; Cramdown

26186273.10
                                                         33
                     Case 20-10256-KBO          Doc 584       Filed 04/06/21    Page 39 of 67




                In the event that any impaired class of claims or interests does not accept a plan, a debtor
         nevertheless may move for confirmation of a plan. A plan may be confirmed, even if it is not
         accepted by all impaired classes, if the plan has been accepted by at least one impaired class of
         claims, and the plan meets the “cramdown” requirements set forth in section 1129(b) of the
         Bankruptcy Code. Section 1129(b) of the Bankruptcy Code requires that a court find that a plan
         (a) “does not discriminate unfairly” and (b) is “fair and equitable,” with respect to each non-
         accepting impaired class of claims or interests. Here, because Holders of Claims and Interests in
         Classes 4 through 7 are deemed to reject the Plan, the Debtors will seek confirmation of the Plan
         from the Bankruptcy Court by satisfying the “cramdown” requirements set forth in section
         1129(b) of the Bankruptcy Code. The Debtors believe that such requirements are satisfied, as no
         Holder of a Claim or Interest junior to those in Classes 5 through 7 is entitled to receive any
         property under the Plan.

                 A plan does not “discriminate unfairly” if (a) the legal rights of a nonaccepting class are
         treated in a manner that is consistent with the treatment of other classes whose legal rights are
         similar to those of the nonaccepting class and (b) no class receives payments in excess of that
         which it is legally entitled to receive for its claims or interests. The Debtors believe that, under
         the Plan, all Impaired Classes of Claims or Interests are treated in a manner that is consistent
         with the treatment of other Classes of Claims or Interests that are similarly situated, if any, and
         no Class of Claims or Interests will receive payments or property with an aggregate value greater
         than the aggregate value of the Allowed Claims or Allowed Interests in such Class.
         Accordingly, the Debtors believe that the Plan does not discriminate unfairly as to any Impaired
         Class of Claims or Interests.

                The Bankruptcy Code provides a nonexclusive definition of the phrase “fair and
         equitable.” To determine whether a plan is “fair and equitable,” the Bankruptcy Code establishes
         “cramdown” tests for secured creditors, unsecured creditors and equity holders, as follows:

                (a)     Secured Creditors. Either (i) each impaired secured creditor retains its liens
                securing its secured claim and receives on account of its secured claim deferred Cash
                payments having a present value equal to the amount of its allowed secured claim, (ii)
                each impaired secured creditor realizes the “indubitable equivalent” of its allowed
                secured claim or (iii) the property securing the claim is sold free and clear of liens with
                such liens to attach to the proceeds of the sale and the treatment of such liens on proceeds
                to be as provided in clause (i) or (ii) above.

                (b)     Unsecured Creditors. Either (i) each impaired unsecured creditor receives or
                retains under the plan property of a value equal to the amount of its allowed claim or (ii)
                the Holders of Claims and interests that are junior to the claims of the dissenting class
                will not receive any property under the plan.

                (c)    Interests. Either (i) each holder of an equity interest will receive or retain under
                the plan property of a value equal to the greatest of the fixed liquidation preference to
                which such holder is entitled, the fixed redemption price to which such holder is entitled
                or the value of the interest or (ii) the holder of an interest that is junior to the
                nonaccepting class will not receive or retain any property under the plan.


26186273.10
                                                         34
                      Case 20-10256-KBO         Doc 584       Filed 04/06/21    Page 40 of 67




         As discussed above, the Debtors believe that the distributions provided under the Plan satisfy the
         absolute priority rule, where required.

                4.7     Feasibility

                 Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of a plan not be
         likely to be followed by the liquidation, or the need for further financial reorganization, of the
         Debtors or any successor to the Debtors (unless such liquidation or reorganization is proposed in
         the Plan). Inasmuch as the Assets have been, or will be, liquidated and the Plan provides for the
         Distribution of all of the Cash proceeds of the Assets to Holders of Claims that are Allowed in
         accordance with the Plan, for purposes of this test, the Debtors have analyzed the ability of the
         Debtors to meet its obligations under the Plan upon the Effective Date. Based on the Debtors’
         analysis, the Wind-Down Officer will have sufficient assets to accomplish the necessary tasks
         under the Plan. Therefore, the Debtors believe that the liquidation pursuant to the Plan will meet
         the feasibility requirements of the Bankruptcy Code.

                4.8     Best Interests Test and Liquidation Analysis

                 Even if a plan is accepted by the Holders of each class of claims and interests, the
         Bankruptcy Code requires the Bankruptcy Court to determine that such plan is in the best
         interests of all Holders of claims or interests that are impaired by that plan and that have not
         accepted the plan. The “best interests” test, as set forth in section 1129(a)(7) of the Bankruptcy
         Code, requires a court to find either that all members of an impaired class of claims or interests
         have accepted the plan or that the plan will provide a member who has not accepted the plan with
         a recovery of property of a value, as of the effective date of the plan, that is not less than the
         amount that such holder would recover if the debtor were liquidated under chapter 7 of the
         Bankruptcy Code.

                 To calculate the probable distribution to Holders of each impaired class of claims and
         interests if the debtor was liquidated under chapter 7, a court must first determine the aggregate
         dollar amount that would be generated from a debtor’s assets if its chapter 11 cases were
         converted to cases under chapter 7 of the Bankruptcy Code. To determine if a plan is in the best
         interests of each impaired class, the present value of the distributions from the proceeds of a
         liquidation of the debtor’s unencumbered assets and properties, after subtracting the amounts
         attributable to the costs, expenses and administrative claims associated with a chapter 7
         liquidation, must be compared with the value offered to such impaired classes under the plan. If
         the hypothetical liquidation distribution to Holders of claims or interests in any impaired class is
         greater than the distributions to be received by such parties under the plan, then such plan is not
         in the best interests of the Holders of claims or interests in such impaired class.

                 Because the Plan is a liquidating plan, the “liquidation value” in the hypothetical chapter
         7 liquidation analysis for purposes of the “best interests” test is substantially similar to the
         estimates of the results of the chapter 11 liquidation contemplated by the Plan. However, the
         Debtors believe that in a chapter 7 liquidation, there would be additional costs and expenses that
         the Estates would incur as a result of liquidating the Estates in a chapter 7 case.



26186273.10
                                                         35
                      Case 20-10256-KBO        Doc 584       Filed 04/06/21   Page 41 of 67




                 The costs of liquidation under chapter 7 of the Bankruptcy Code would include the
         compensation of a trustee, as well as the costs of counsel and other professionals retained by the
         trustee. The Debtors believe such amount would exceed the amount of expenses that would be
         incurred in implementing the Plan and winding up the affairs of the Debtors. Conversion also
         would likely delay the liquidation process and ultimate distribution of the Assets. The Estates
         would also be obligated to pay all unpaid expenses incurred by the Debtors during the Chapter
         11 Cases (such as compensation for professionals) that are allowed in the chapter 7 cases.

                 Accordingly, the Debtors believe that Holders of Allowed Claims would receive less than
         anticipated under the Plan if the Chapter 11 Cases were converted to chapter 7 cases, and
         therefore, the classification and treatment of Claims and Interests in the Plan complies with
         section 1129(a)(7) of the Bankruptcy Code.

                4.9     Acceptance of the Plan

                The rules and procedures governing eligibility to vote on the Plan, solicitation of votes,
         and submission of ballots are set forth in the Solicitation Procedures Order.

                 For the Plan to be accepted by an Impaired Class of Claims, a majority in number and
         two-thirds in dollar amount of the Claims voting in such Class must vote to accept the Plan. At
         least one voting Class, excluding the votes of insiders, must actually vote to accept the Plan.

         IF YOU ARE ENTITLED TO VOTE ON THE PLAN, YOU ARE URGED TO
         COMPLETE, DATE, SIGN, AND PROMPTLY MAIL THE BALLOT YOU RECEIVE.
         PLEASE BE SURE TO COMPLETE ALL BALLOT ITEMS PROPERLY AND
         LEGIBLY. IF YOU ARE A HOLDER OF A CLAIM ENTITLED TO VOTE ON THE
         PLAN AND YOU DID NOT RECEIVE A BALLOT, YOU RECEIVED A DAMAGED
         BALLOT, OR YOU LOST YOUR BALLOT, OR IF YOU HAVE ANY QUESTIONS
         CONCERNING THE PLAN OR PROCEDURES FOR VOTING ON THE PLAN,
         PLEASE CONTACT THE CLAIMS AGENT AT EARTHFARE@EPIQGLOBAL.COM
         OR (646) 282-2400. THE CLAIMS AGENT IS NOT AUTHORIZED TO, AND WILL
         NOT, PROVIDE LEGAL ADVICE.

                                       ARTICLE V
                 CERTAIN RISK FACTORS TO BE CONSIDERED PRIOR TO VOTING

         THE PLAN AND ITS IMPLEMENTATION ARE SUBJECT TO CERTAIN RISKS,
         INCLUDING, BUT NOT LIMITED TO, THE RISK FACTORS SET FORTH BELOW.
         HOLDERS OF CLAIMS WHO ARE ENTITLED TO VOTE ON THE PLAN SHOULD READ
         AND CAREFULLY CONSIDER THE RISK FACTORS, AS WELL AS THE OTHER
         INFORMATION SET FORTH IN THE PLAN AND THE DOCUMENTS DELIVERED
         TOGETHER HEREWITH OR REFERRED TO OR INCORPORATED BY REFERENCE
         HEREIN, BEFORE DECIDING WHETHER TO VOTE TO ACCEPT OR REJECT THE
         PLAN.    THESE FACTORS SHOULD NOT, HOWEVER, BE REGARDED AS
         CONSTITUTING THE ONLY RISKS INVOLVED IN CONNECTION WITH THE PLAN
         AND ITS IMPLEMENTATION.

26186273.10
                                                        36
                      Case 20-10256-KBO         Doc 584       Filed 04/06/21    Page 42 of 67




                5.1     The Plan May Not Be Accepted

                The Debtors can make no assurances that the requisite acceptances to the Plan will be
         received, and the Debtors may need to obtain acceptances to an alternative plan of liquidation for
         the Debtors, or otherwise, that may not have the support of the requisite Creditors, in which case
         the Debtors may be required to liquidate the Estates under chapter 7 of the Bankruptcy Code.
         There can be no assurance that the terms of any such alternative restructuring arrangement or
         plan would be similar to or as favorable to Creditors as those proposed in the Plan.

                5.2     The Plan May Not Be Confirmed

                 Even if the Debtors receive the requisite acceptances, there is no assurance that the
         Bankruptcy Court, which may exercise substantial discretion as a court of equity, will confirm
         the Plan. Even if the Bankruptcy Court determined that the combined Disclosure Statement and
         Plan and the balloting procedures and results were appropriate, the Bankruptcy Court could still
         decline to confirm the Plan if it finds that any of the statutory requirements for confirmation had
         not been met. Moreover, there can be no assurance that modifications to the combined
         Disclosure Statement and Plan will not be required for Confirmation or that such modifications
         would not necessitate the re-solicitation of votes. If the Plan is not confirmed, it is unclear what
         distributions Holders of Claims or Interests ultimately would receive with respect to their Claims
         or Interests in a subsequent plan of liquidation.

                 If the Plan is not confirmed and an alternative cannot be agreed to, it is possible that the
         Debtors would have to liquidate their remaining assets, if any, in chapter 7, in which case it is
         likely that the Holders of Allowed Claims would receive substantially less favorable treatment
         than they would receive under the Plan. There can be no assurance that the terms of any such
         alternative would be similar to or as favorable to the Debtors’ creditors as those proposed in the
         Plan.

                5.3    Distributions to Holders of Allowed Claims under the Plan May Be
         Inconsistent with Projections

                 Projected Distributions are based upon good faith estimates of the total amount of Claims
         ultimately Allowed and the funds available for Distribution. There can be no assurance that the
         estimated Claim amounts set forth in the Plan are correct. These estimated amounts are based on
         certain assumptions with respect to a variety of factors. Both the actual amount of Allowed
         Claims in a particular Class and the funds available for distribution to such Class may differ from
         the Debtors’ estimates. If the total amount of Allowed Claims in a Class is higher than the
         Debtors’ estimates, or the funds available for distribution to such Class are lower than the
         Debtors’ estimates, the percentage recovery to Holders of Allowed Claims in such Class will be
         less than projected.

                5.4     Objections to Classification of Claims

                Section 1122 of the Bankruptcy Code requires that the Plan classify Claims and Interests.
         The Bankruptcy Code also provides that the Plan may place a Claim or Interest in a particular
         Class only if such Claim or Interest is substantially similar to the other Claims or Interests of

26186273.10
                                                         37
                      Case 20-10256-KBO         Doc 584       Filed 04/06/21   Page 43 of 67




         such Class. The Debtors believe that all Claims and Interests have been appropriately classified
         in the Plan. To the extent that the Bankruptcy Court finds that a different classification is
         required for the Plan to be confirmed, the Debtors would seek to (i) modify the Plan to provide
         for whatever classification might be required for Confirmation and (ii) use the acceptances
         received from any Holder of Claims pursuant to this solicitation for the purpose of obtaining the
         approval of the Class or Classes of which such Holder ultimately is deemed to be a member.
         Any such reclassification of Claims, although subject to the notice and hearing requirements of
         the Bankruptcy Code, could adversely affect the Class in which such Holder was initially a
         member, or any other Class under the Plan, by changing the composition of such Class and the
         vote required for approval of the Plan. There can be no assurance that the Bankruptcy Court,
         after finding that a classification was inappropriate and requiring a reclassification, would
         approve the Plan based upon such reclassification. Except to the extent that modification of
         classification in the Plan requires re-solicitation, the Debtors will, in accordance with the
         Bankruptcy Code and the Bankruptcy Rules, seek a determination by the Bankruptcy Court that
         acceptance of the Plan by any Holder of Claims pursuant to this solicitation will constitute a
         consent to the Plan’s treatment of such Holder, regardless of the Class as to which such Holder is
         ultimately deemed to be a member. The Debtors believe that under the Bankruptcy Rules, they
         would be required to resolicit votes for or against the Plan only when a modification adversely
         affects the treatment of the Claim or Interest of any Holder.

                 The Bankruptcy Code also requires that the Plan provide the same treatment for each
         Claim or Interest of a particular Class unless the Holder of a particular Claim or Interest agrees
         to a less favorable treatment of its Claim or Interest. The Debtors believe that the Plan complies
         with the requirement of equal treatment. To the extent that the Bankruptcy Court finds that the
         Plan does not satisfy such requirement, the Bankruptcy Court could deny confirmation of the
         Plan. Issues or disputes relating to classification and/or treatment could result in a delay in the
         confirmation and consummation of the Plan and could increase the risk that the Plan will not be
         consummated.

                5.5     Failure to Consummate the Plan

                 The Plan provides for certain conditions that must be satisfied (or waived) prior to the
         Confirmation Date and for certain other conditions that must be satisfied (or waived) prior to the
         Effective Date. As of the date of the Plan, there can be no assurance that any or all of the
         conditions in the Plan will be satisfied (or waived). Accordingly, there can be no assurance that
         the Plan will be confirmed by the Bankruptcy Court. Further, if the Plan is confirmed, there can
         be no assurance that the Plan will be consummated.

                5.6     Plan Releases May Not Be Approved

                 There can be no assurance that the releases, as provided in Article XIV of the Plan, will
         be granted. Failure of the Bankruptcy Court to grant such relief may result in a plan of
         liquidation that differs from the Plan or the Plan not being confirmed.

              5.7    The Total Amount of 503(b)(9) Claims and Initial Administrative Claims
         May Exceed the Caps


26186273.10
                                                         38
                      Case 20-10256-KBO         Doc 584       Filed 04/06/21    Page 44 of 67




                As set forth in Section 13.1(e), in order for the Plan to become effective, the total amount
         of Allowed 503(b)(9) Claims shall be no greater than $4,000,000, and the total amount of
         Allowed Initial Administrative Claims shall be no greater than $100,000. If the total amount of
         Allowed 503(b)(9) Claims is higher than $4,000,000, or the total amount of Allowed Initial
         Administrative Claims is higher than $100,000, the Debtors may not be able to satisfy the
         conditions for this Plan to become effective.

                5.8     Reductions to Estimated Creditor Recoveries

                The Allowed amount of Claims in any Class could be greater than projected, which, in
         turn, could cause the amount of distributions to creditors in such Class to be reduced
         substantially. The amount of cash realized from the liquidation of the Debtors’ remaining assets
         could be less than anticipated, which could cause the amount of distributions to creditors to be
         reduced substantially.

                5.9     Certain Tax Considerations

                 The following discussion summarizes certain U.S. federal income tax considerations
         relevant to the implementation of the Plan to the Debtors and to holders of certain Claims. This
         discussion does not address the U.S. federal income tax consequences to (i) creditors whose
         Claims are unimpaired or otherwise entitled to payment in full in cash under the Plan, (ii) public
         entities or Governmental Units, including the U.S. Government, states, municipalities, and
         Native American Tribes, or (iii) holders who are deemed to reject the Plan, such as holders of
         equity interests.

                 The discussion of U.S. federal income tax consequences below is based on the Internal
         Revenue Code, Treasury regulations, judicial authorities, published positions of the IRS, and
         other applicable authorities, all as in effect on the date of this Plan and Disclosure Statement and
         all of which are subject to change or differing interpretations, possibly with retroactive effect.
         The U.S. federal income tax consequences of the Plan are complex and subject to significant
         uncertainties. The Debtors have not requested an opinion of counsel or a ruling from the IRS
         with respect to any of the tax aspects of the Plan. No assurance can be given that the IRS will
         not take a position contrary to the description of U.S. federal income tax consequences of the
         Plan described below.

                 This discussion does not address non-U.S., state, or local tax consequences of the Plan,
         nor does it purport to address the U.S. federal income tax consequences of the Plan to special
         classes of taxpayers (e.g., public entities and Governmental Units (including the U.S.
         Government, states, municipalities, and Native American Tribes), foreign taxpayers, small
         business investment companies, regulated investment companies, real estate investment trusts,
         banks and certain other financial institutions, insurance companies, tax-exempt organizations,
         retirement plans, individual retirement and other tax-deferred accounts, holders that are, or hold
         Claims through, S corporations, partnerships, or other pass-through entities for U.S. federal
         income tax purposes, persons whose functional currency is not the U.S. dollar, dealers in
         securities or foreign currency, traders that mark-to-market their securities, persons subject to the
         alternative minimum tax or the “Medicare” tax on unearned income, persons who use the accrual
         method of accounting and report income on an “applicable financial statement,” and persons

26186273.10
                                                         39
                      Case 20-10256-KBO         Doc 584       Filed 04/06/21    Page 45 of 67




         holding Claims that are part of a straddle, hedging, constructive sale, or conversion transaction).
         In addition, this discussion does not address U.S. federal taxes other than income taxes, nor does
         it address the Foreign Account Tax Compliance Act.

                 The following discussion generally assumes that the Plan implements the liquidation of
         the Debtors for U.S. federal income tax purposes, and that all distributions by the Debtors will be
         taxed accordingly. Additionally, this discussion assumes that (i) the various arrangements to
         which any of the Debtors is a party will be respected for U.S. federal income tax purposes in
         accordance with their form and (ii) except if otherwise indicated, the Claims are held as “capital
         assets” (generally, property held for investment) within the meaning of section 1221 of the
         Internal Revenue Code.

                The following discussion of certain U.S. federal income tax consequences is for general
         informational purposes only and is not a substitute for careful tax planning and advice based
         upon your individual tax circumstances. Each holder of a Claim or Interest is urged to consult its
         own tax advisor for the U.S. federal, state, local, and other tax consequences applicable under the
         Plan.

                (a)     Consequences to the Debtors.

                  As of the Petition Date, the Debtors may have had consolidated net operating losses
         (“NOLs”) for U.S. federal income tax purposes. However, the amount of any NOLs and other
         tax attributes, as well as the application of any limitations on their use, remain subject to review
         and adjustment by the IRS. Moreover, the Debtors may recognize additional losses as a result of
         the Sales, and anticipate having NOLs carrying forward into 2021.

                        i.       Limitations on NOL Carryforwards and Other Tax Attributes. The
         Debtors’ ability to utilize any NOLs and certain other tax attributes could be subject to limitation
         if the Debtors underwent or were to undergo an ownership change within the meaning of section
         382 of the Internal Revenue Code after the Petition Date. The Debtors believe that no ownership
         change for section 382 purposes has occurred to date and expect that no such ownership change
         will occur prior to the liquidation of the Debtors pursuant to the Plan, anticipated to occur in
         2021. If, however, the Debtors were to undergo an ownership change for purposes of section
         382 of the Internal Revenue Code, the Debtors’ utilization of any NOLs or other tax attributes
         could be meaningfully impaired.

                         ii.     Cancellation of Debt. In general, the Internal Revenue Code provides that
         a debtor must recognize cancellation of debt (“COD”) income upon the elimination or reduction
         of debt for insufficient consideration. The Internal Revenue Code provides an exception to such
         income recognition treatment for any COD arising by reason of the discharge of the debtor’s
         indebtedness in the bankruptcy case or to the extent of the debtor’s insolvency immediately
         before the cancellation of the debt. In such case, the Internal Revenue Code generally requires
         the debtor to reduce certain of its tax attributes—such as current year NOLs, NOL carryforwards,
         tax credits, capital losses and tax basis in assets—by the amount of any such excluded COD
         income. COD income generally is the amount by which the adjusted issue price of cancelled
         debt exceeds the sum of the amount of cash and the fair market value of any other property
         transferred in exchange therefor. In general, any reduction in tax attributes under the COD rules
26186273.10
                                                         40
                      Case 20-10256-KBO         Doc 584        Filed 04/06/21   Page 46 of 67




         does not occur until the end of the tax year, after such attributes have been applied to determine
         the tax for the year or, in the case of asset basis reduction, the first day of the taxable year
         following the tax year in which the COD occurs.

                 Consistent with the intended treatment of the Plan as a plan of liquidation for U.S. federal
         income tax purposes, the Debtors believe that no COD should be incurred by a Debtor as a result
         of the implementation of the Plan prior to the distribution by such Debtor of all of its assets. In
         such case, the reduction of tax attributes resulting from such COD (which, as indicated above,
         only occurs as of the end of the tax year in which the COD occurs) generally should not have a
         material impact on the Debtors. However, there can be no assurance that the IRS will agree to
         such characterization, due to, among other things, a lack of direct authoritative guidance as to
         when COD occurs in the context of a liquidating Chapter 11 plan, and thus there can be no
         assurance that all or a substantial amount of the COD will not be incurred earlier.

                 (b)    Consequences to Holders of Allowed Class 3 Claims. Pursuant to the Plan, each
         Holder of an Allowed Claim in Class 3 will receive, in full and final satisfaction of its Claim, its
         pro rata share of the Debtors’ remaining Cash after accounting for the Satisfaction Amount. As
         discussed in Section 2.1 of the Plan, each holder of a First Lien Facility Claim shall receive its
         pro rata share of (i) by no later than the Effective Date, the Class 3 Effective Date Payment
         Amount, plus (ii) any cash of the Debtors that exceeds the Satisfaction Amount (including any
         cash that remains from the Wind-Down Reserve and the 503(b)(9) Reserve after payment of all
         amounts covered by each such reserve), up to the full face amount of the Allowed First Lien
         Facility Claims.

                 In the event of the subsequent disallowance of any Disputed Claim, it is possible that a
         holder of a previously Allowed Claim may receive additional distributions in respect of its
         Claim. Accordingly, it is possible that the recognition of any loss realized by a holder with
         respect to an Allowed Claim may be deferred until all Claims are Allowed or Disallowed.
         Alternatively, it is possible that a holder will have additional gain in respect of any additional
         distributions received.

                 If gain or loss is recognized, such gain or loss may be long-term capital gain or loss if the
         Allowed Claim disposed of is a capital asset in the hands of the holder and has been held for
         more than one year. Each holder of an Allowed Claim should consult its own tax advisor to
         determine whether gain or loss recognized by such holder will be long-term capital gain or loss
         and the specific tax effect thereof on such holder. The character of any gain or loss depends on a
         variety of factors, including, among other things, the origin of the holder’s Allowed Claim, when
         the holder receives payment (or is deemed to receive payment) in respect of such Allowed
         Claim, whether the holder reports income using the accrual or cash method of tax accounting,
         whether the holder acquired its Allowed Claim at a discount, whether the holder has taken a bad
         debt deduction with respect to such Allowed Claim, and/or whether (as intended and herein
         assumed) the Plan implements the liquidation of the Debtors for U.S. federal income tax
         purposes.

                        i.      Distributions in Respect of Accrued but Unpaid Interest. In general, to the
         extent any amount received (whether cash or other property) by a Holder of a debt instrument is
         received in satisfaction of interest that accrued during its holding period, such amount will be
26186273.10
                                                          41
                      Case 20-10256-KBO         Doc 584        Filed 04/06/21   Page 47 of 67




         taxable to the Holder as ordinary interest income (if not previously included in the holder’s gross
         income under the holder’s normal method of accounting). Conversely, a holder generally
         recognizes a deductible loss to the extent any accrued interest was previously included in its
         gross income and is not paid in full.

                 Pursuant to Section 14.4 of the Plan below, except as otherwise required by law (as
         reasonably determined by the Wind-Down Officer), distributions in respect of any Allowed
         Claim shall be allocated first to the principal amount of such Allowed Claim (as determined for
         U.S. federal income tax purposes) and, thereafter, to the remaining portion of such Allowed
         Claim, if any. However, there is no assurance that such allocation would be respected by the IRS
         for U.S. federal income tax purposes. You are urged to consult your own tax advisor regarding
         the allocation of consideration received under the Plan, as well as the deductibility of accrued but
         unpaid interest and the character of any loss claimed with respect to accrued but unpaid interest
         previously included in gross income for U.S. federal income tax purposes.

                (c)      Withholding Tax Requirements. All distributions to holders of Allowed Claims
         under the Plan are subject to any applicable tax withholding, including employment tax
         withholding. Under U.S. federal income tax law, interest, dividends, and other reportable
         payments may, under certain circumstances, be subject to “backup withholding” at the then
         applicable withholding rate. Backup withholding generally applies if the holder (a) fails to
         furnish its social security number or other taxpayer identification number, (b) furnishes an
         incorrect taxpayer identification number, (c) fails properly to report interest or dividends, or (d)
         under certain circumstances, fails to provide a certified statement, signed under penalty of
         perjury, that the tax identification number provided is its correct number and that it is not subject
         to backup withholding. Backup withholding is not an additional tax but merely an advance
         payment, which may be refunded to the extent it results in an overpayment of tax. Certain
         persons are exempt from backup withholding, including, in certain circumstances, corporations
         and financial institutions. Holders of Allowed Claims are urged to consult their own tax advisors
         regarding the Treasury Regulations governing backup withholding and whether the transactions
         contemplated by the Plan would be subject to these Treasury Regulations.

                 In addition, Treasury Regulations generally require disclosure by a taxpayer on its U.S.
         federal income tax return of certain types of transactions in which the taxpayer participated,
         including, among other types of transactions, certain transactions that result in the taxpayer’s
         claiming a loss in excess of specified thresholds. Holders are urged to consult their tax advisors
         regarding these Treasury Regulations and whether the transactions contemplated by the Plan
         would be subject to these Treasury Regulations and require disclosure on the holder’s tax
         returns.

              THE FOREGOING TAX SUMMARY HAS BEEN PROVIDED FOR GENERAL
         INFORMATIONAL PURPOSES ONLY.    THE U.S. FEDERAL INCOME TAX
         CONSEQUENCES OF THE PLAN ARE COMPLEX. NOTHING HEREIN SHALL
         CONSTITUTE TAX ADVICE. THE TAX CONSEQUENCES ARE IN MANY CASES
         UNCERTAIN AND MAY VARY DEPENDING ON A HOLDER’S PARTICULAR
         CIRCUMSTANCES. ACCORDINGLY, HOLDERS ARE URGED TO CONSULT
         THEIR OWN TAX ADVISORS ABOUT THE UNITED STATES FEDERAL, STATE

26186273.10
                                                          42
                     Case 20-10256-KBO          Doc 584       Filed 04/06/21   Page 48 of 67




         AND LOCAL, AND APPLICABLE FOREIGN INCOME AND OTHER TAX
         CONSEQUENCES OF THE PLAN.

                                           ARTICLE VI
                                 TREATMENT OF UNCLASSIFIED CLAIMS

                6.1     Administrative Claims. Except as otherwise set forth in this Article VI, or as
         soon as practicable after the Final Administrative Claim Bar Date, each Holder of an Allowed
         Administrative Claim shall receive in exchange for such Allowed Administrative Claim: (i) Cash
         equal to the amount of such Allowed Administrative Claim; or (ii) such other treatment as to
         which the Debtors or the Wind-Down Officer, as applicable, and the Holder of such Allowed
         Administrative Claim shall have agreed upon in writing.

                 (a)     Final Administrative Claim Bar Date. Holders of Administrative Claims, other
         than Professional Fee Claims, accruing after the date of entry of the Bar Date Order through and
         including the Effective Date (“Final Administrative Claims”) shall file with the Claims Agent
         and serve on the Wind-Down Officer requests for payment, in writing, together with supporting
         documents, substantially complying with the Bankruptcy Code, the Bankruptcy Rules and the
         Local Rules, so as to actually be received on or before the Final Administrative Claim Bar Date.
         The Effective Date Notice shall set forth the Final Administrative Claim Bar Date and shall
         constitute notice of such Bar Date. Absent further Court order, any Final Administrative Claim
         not filed by the Final Administrative Claim Bar Date shall be deemed waived and the Holder of
         such Final Administrative Claim shall be forever barred from receiving payment on account
         thereof.

                 (b)    Objections to Administrative Claims. Objections to requests for payment of
         Administrative Claims, other than requests for payment of Professional Fee Claims, must be
         Filed and served on the requesting party by the Claims Objection Deadline.

                 (c)     Professional Fee Claims. All applications for allowance and payment of
         Professional Fee Claims shall be Filed on or before the Professional Fee Claims Bar Date. If an
         application for a Professional Fee Claim is not Filed by the Professional Fee Claims Bar Date,
         such Professional Fee Claim shall be deemed waived and the Holder of such Claim shall be
         forever barred from receiving payment on account thereof. The Effective Date Notice shall set
         forth the Professional Fee Claims Bar Date and shall constitute notice of such Bar Date.
         Objections to any Professional Fee Claims must be Filed and served on the Wind-Down Officer
         and the requesting party by no later than twenty-one (21) days after service of the applicable
         final application for allowance and payment of Professional Fee Claims. Allowed Professional
         Fee Claims shall be paid in full, in Cash, in such amounts as are Allowed by the Bankruptcy
         Court upon the earlier of (i) the Effective Date or (ii) the date upon which an order relating to
         any such Allowed Professional Fee Claim is entered, and in each case, as soon as reasonably
         practicable.

                (d)     U.S. Trustee Fees. All fees payable on or before the Effective Date, pursuant to
         United States Code title 28 section 1930, shall be paid in full in Cash by the Debtors on or before
         the Effective Date. All fees payable after the Effective Date shall be paid in full in cash by the
         Wind-Down Officer until the cases are converted, dismissed, or closed, whichever occurs first.

26186273.10
                                                         43
                     Case 20-10256-KBO         Doc 584       Filed 04/06/21   Page 49 of 67




         Notwithstanding anything to the contrary in the Plan, the U.S. Trustee shall not be required to
         file a request for Administrative Claims.

                 6.2    Priority Tax Claims. Within the time period provided in Article X of the Plan,
         each Holder of an Allowed Priority Tax Claim shall receive in exchange for such Allowed
         Priority Tax Claim: (i) Cash equal to the amount of such Allowed Priority Tax Claim; or (ii)
         such other treatment as to which the Debtors or the Wind-Down Officer, as applicable, and the
         Holder of such Allowed Priority Tax Claim shall have agreed upon in writing.

                                        ARTICLE VII
                        TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS

                Unless the Holder of an Allowed Claim and the Debtors or the Wind-Down Officer, as
         applicable, agree to a different treatment, each Holder of an Allowed Claim shall receive the
         following Distributions in accordance with Article X of the Plan:

                7.1    Class 1: Priority Non-Tax Claims. Each Holder of an Allowed Priority Non-
         Tax Claim shall receive in exchange for such Allowed Class 1 Claim: (A) Cash equal to the
         amount of such Allowed Priority Non-Tax Claim; or (B) such other treatment which the Debtors
         or the Wind-Down Officer, as applicable, and the Holder of such Allowed Priority Non-Tax
         Claim have agreed upon in writing.

                 7.2     Class 2: Other Secured Claims. Each Holder of an Allowed Other Secured
         Claim shall receive in exchange for such Allowed Class 2 Claim: (A) return of the collateral
         securing such Allowed Other Secured Claim; or (B) Cash equal to the amount of such Allowed
         Other Secured Claim; or (C) such other treatment which the Debtors or the Wind-Down Officer,
         as applicable, and the Holder of such Allowed Other Secured Claim have agreed upon in writing.

                 7.3     Class 3: First Lien Facility Claims. Holders of Class 3 Claims, in full and final
         satisfaction, settlement, release and compromise and in exchange for their Allowed First Lien
         Facility Claims, shall receive (a) by no later than the Effective Date, the Class 3 Effective Date
         Payment Amount, plus (b) any cash of the Debtors that exceeds the Satisfaction Amount
         (including any cash that remains from the Wind-Down Reserve and the 503(b)(9) Reserve after
         payment of all amounts covered by each such reserve), up to the full face amount of the Allowed
         First Lien Facility Claims.

                7.4    Class 4: Second Lien Facility Claims. Holders of Allowed Second Lien Facility
         Claims are not entitled to receive any Distribution or retain any property under the Plan on
         account of such Claims.

                 7.5     Class 5: General Unsecured Claims. Holders of General Unsecured Claims are
         not entitled to receive any Distribution or retain any property under the Plan on account of such
         Claims.

                7.6     Class 6: Intercompany Claims. Holders of Intercompany Claims shall receive
         no Distribution on account of their Intercompany Claims.


26186273.10
                                                        44
                      Case 20-10256-KBO          Doc 584       Filed 04/06/21    Page 50 of 67




                 7.7    Class 7: Interests. On the Effective Date, all Interests shall be extinguished as of
         the Effective Date, and owners thereof shall receive no Distribution on account of such Interests.

                 7.8     Reservation of Rights Regarding Claims and Interests. Except as otherwise
         explicitly provided in the Plan, nothing shall affect the Debtors’ rights and defenses, both legal
         and equitable, with respect to any Claims or Interests, including, but not limited to, all rights with
         respect to legal and equitable defenses to alleged rights of setoff or recoupment.

                                          ARTICLE VIII
                               ACCEPTANCE OR REJECTION OF THE PLAN

                 8.1     Class Entitled to Vote. Because Claims in Class 3 are Impaired and Holders
         thereof will receive or retain property or an interest in property under the Plan, only a Holder of
         Claims in Class 3 shall be entitled to vote to accept or reject the Plan.

                 8.2    Acceptance by Impaired Classes of Claims or Interests. In accordance with
         section 1126(c) of the Bankruptcy Code, and except as provided in section 1126(e) of the
         Bankruptcy Code, an Impaired Class of Claims shall have accepted the Plan if the Plan is
         accepted by the Holders of at least two-thirds (2/3) in dollar amount and more than one-half (1/2)
         in number of the Allowed Claims in such Class that have timely and properly voted to accept or
         reject the Plan. In accordance with section 1126(d) of the Bankruptcy Code and except as
         provided in section 1126(e) of the Bankruptcy Code, an Impaired Class of Interests shall have
         accepted the Plan if such Plan is accepted by Holders of at least two-thirds (2/3) in amount of the
         Allowed Interests in such Class that have timely and properly voted to accept or reject the Plan.

                 8.3     Presumed Acceptance by Unimpaired Classes. Because Claims in Classes 1
         and 2 are Unimpaired pursuant to section 1126(f) of the Bankruptcy Code, Holders of Claims in
         Classes 1 and 2 are deemed to have accepted the Plan and, therefore, such Holders of Claims are
         not entitled to vote to accept or reject the Plan.

                 8.4     Presumed Rejections by Impaired Classes. Because Holders of Claims or
         Interests in Classes 4-7 are not entitled to receive or retain any property under the Plan, pursuant
         to section 1126(g) of the Bankruptcy Code, such Holders of Claims or Interests are presumed to
         have rejected the Plan and are not entitled to vote to accept or reject the Plan.

                8.5     Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code. To the
         extent that any Impaired Class rejects the Plan or is deemed to have rejected the Plan, the
         Debtors reserve the right to request confirmation of the Plan, as it may be modified from time to
         time, under section 1129(b) of the Bankruptcy Code. The Debtors reserve the right to alter,
         amend, modify, revoke, or withdraw the Plan, the documents submitted in support thereof or any
         schedule or exhibit, including to amend or modify it to satisfy the requirements of section
         1129(b) of the Bankruptcy Code, if necessary.

                8.6     Controversy Concerning Impairment. If a controversy arises as to whether any
         Claim or Interest is Impaired under the Plan, the Bankruptcy Court shall, after notice and a
         hearing, determine such controversy on or before the Confirmation Date.


26186273.10
                                                          45
                     Case 20-10256-KBO         Doc 584       Filed 04/06/21   Page 51 of 67




                8.7    Elimination of Vacant Classes. Any Class of Claims or Interests that does not
         contain, as of the date of the commencement of the Confirmation Hearing, a Holder of an
         Allowed Claim or Interest, or a Holder of a Claim temporarily allowed under Bankruptcy Rule
         3018, shall be deemed deleted from the Plan for all purposes, including for purposes of
         determining acceptance of the Plan by such Class under section 1129(a)(8) of the Bankruptcy
         Code.

                                             ARTICLE IX
                                     IMPLEMENTATION OF THE PLAN

                 9.1    Implementation of the Plan. The Plan will be implemented by, among other
         things, the continued existence of one of the Debtors solely for purposes of monetizing any
         remaining non-Cash Assets and any valuable Causes of Action, and the making of Distributions
         in accordance with the Plan.

                 9.2     Debtors’ Members, Managers, and Officers. As of the Effective Date, any
         director or officer of a Debtor shall be deemed to have been terminated automatically without the
         need for any action or approval and without the need for any company filings, and shall have no
         continuing obligations to the Debtors following the occurrence of the Effective Date. From and
         after the Effective Date, the Wind-Down Officer shall be deemed to be the sole officer and
         director of each Debtor (and all organic documents are deemed amended by this combined
         Disclosure Statement and Plan to permit and authorize such admission and appointment), and
         shall serve in such capacity through the earlier of the date the applicable Debtor is dissolved in
         accordance with this combined Disclosure Statement and Plan and the date that such Wind-
         Down Officer resigns, is terminated, or is otherwise unable to serve, provided that any successor
         Wind-Down shall serve in such capacities after the effective date of such appointment as the
         Wind-Down.

                9.3      Transition Services. Notwithstanding the foregoing, the Wind-Down Officer
         may make transition services payments, in a total amount not to exceed of $7,500 in the
         aggregate, to the Debtors’ Chief Financial Officer in exchange for ongoing corporate and support
         services rendered to the Debtors and the Wind-Down Officer following the Effective Date,
         which services shall be completed no later than ninety (90) days after the Effective Date, unless
         otherwise agreed to by such executive officer and the Wind-Down Officer. The terms governing
         any such services and the amount of any related transition services payments shall be determined
         by the Wind-Down Officer, in consultation with the First Lien Agent. Any transition services
         payments paid in accordance with the Plan shall constitute Wind-Down Expenses.

                 9.4      Wind-Down and Dissolution of the Debtors. From and after the Effective Date,
         the Debtors shall continue in existence pursuant to the terms of this combined Disclosure
         Statement and Plan. The Wind-Down Officer is authorized and empowered to effect the
         dissolution of any of the Debtors as soon as practicable after the Effective Date without the need
         for any company action or approval, and neither the Debtors nor the Wind-Down Officer shall be
         required to pay any taxes or fees to cause such dissolution. On the Effective Date or as soon
         thereafter as is reasonably practicable, the Wind-Down Officer shall wind-down the affairs of the
         Debtors and file final tax returns for the Debtors. All company governance activities of a Debtor
         shall be exercised by the Wind-Down Officer, and the Wind-Down Officer shall be authorized
26186273.10
                                                        46
                     Case 20-10256-KBO          Doc 584       Filed 04/06/21    Page 52 of 67




         and empowered to take or cause to be taken all company actions necessary or appropriate to
         implement and consummate the Plan, including, but not limited to, pursuing any Retained
         Causes of Action. The cost and expense of the wind-down of the affairs of the Debtors and the
         cost and expense of the preparation and filing of the final tax returns for the Debtors shall
         constitute Wind-Down Expenses.

                  9.5    Wind-Down Reserve. The Wind-Down Officer shall establish a reserve
         (the “Wind-Down Reserve”) and fund it with up to the amount of Cash remaining in the
         Professional Fee Escrow (as defined in the final order approving the Cash Collateral Motion
         [Docket No. 240]) as of the Effective Date, to pay (i) all Allowed Professional Fee Claims in
         full, (ii) transition services payments under the Plan, (iii) the costs of administering and
         implementing the Plan following the Effective Date, including the payment of fees and expenses
         of the Wind-Down Officer and its professionals, (iv) the costs of distributing Assets to Holders
         of Allowed Claims, and (v) fees owing to the U.S. Trustee pursuant to 28 U.S.C. § 1930.

                 9.6    Abandonment, Disposal, and Destruction of Records. The Wind-Down
         Officer shall be authorized pursuant to section 554 of the Bankruptcy Code, in his or her sole
         discretion, without any further notice to any party or action, order or approval of the Bankruptcy
         Court, to abandon, dispose of, or destroy in any commercially reasonable manner all originals
         and/or copies of any documents, books and records, including any electronic records, of the
         Debtors that the Wind-Down Officer reasonably concludes are burdensome or of inconsequential
         value and benefit to the Debtors.

                9.7     Distributions by Wind-Down Officer. The Wind-Down Officer shall make
         continuing reasonable efforts to liquidate all Assets in accordance with the Plan, provided that
         the timing of all Distributions made by the Wind-Down Officer shall be at the discretion of the
         Wind-Down Officer, and, provided, further, that Distributions may only be made after the Final
         Administrative Claim Bar Date.

                  9.8     Limitation of Liability; Indemnification. The Wind-Down Officer may, in
         connection with the performance of its functions, consult with attorneys, accountants, financial
         advisors and agents, which consultation may act as a defense for any act taken, omitted to be
         taken, or suffered to be done in accordance with advice or opinions rendered by such persons.
         Notwithstanding such authority, the Wind-Down Officer shall not be under any obligation to
         consult with attorneys, accountants, financial advisors or agents, and their determination not to
         do so shall not result in the imposition of liability, unless such determination is based on willful
         misconduct, gross negligence or fraud. The Debtors shall indemnify and hold harmless the
         Wind-Down Officer and its designees and professionals, and all duly designated agents and
         representatives thereof (in their capacity as such), from and against and in respect of all
         liabilities, losses, damages, claims, costs and expenses, including, but not limited to attorneys’
         fees and costs arising out of or due to such actions or omissions, or consequences of their actions
         or omissions with respect or related to the performance of their duties or the implementation or
         administration of the Plan; provided, however, that no such indemnification will be made to such
         persons for such actions or omissions as a result of willful misconduct, gross negligence or fraud.

                9.9    Company Action. All matters expressly provided for under this Plan that would
         otherwise require approval of the members or managers of one or more of the Debtors, including
26186273.10
                                                         47
                       Case 20-10256-KBO        Doc 584       Filed 04/06/21    Page 53 of 67




         but not limited to, the dissolution or merger of any of the Debtors, shall be deemed to be in effect
         from and after the Effective Date pursuant to the applicable law of the states in which the
         Debtors are organized without any requirement of action by the directors or officers of the
         Debtors.

                 9.10 Avoidance Actions and Preference Actions. Except as otherwise provided in
         this Plan, as of the Effective Date, the Debtors, together with any successor or successors in
         interest and assigns, including, without limitation, the Wind-Down Officer, and any other person
         or entity that claims or might claim through, on behalf of, or for the benefit of any of the
         foregoing, shall be deemed to have preserved all Retained Causes of Action. For the avoidance
         of doubt, all Preference Actions are hereby waived and released by the First Lien Lenders, the
         Second Lien Lender, the Debtors, the Wind-Down Officer, together with any successor or
         successors in interest and assigns, and any other person or entity that claims or might claim
         through, on behalf of, or for the benefit of any of the foregoing.

                                             ARTICLE X
                                PROVISIONS GOVERNING DISTRIBUTIONS

                10.1    Distributions for Allowed Claims

                Except as otherwise provided herein or as ordered by the Bankruptcy Court, all
         Distributions to Holders of Allowed Claims as of the applicable distribution date shall be made
         on or as soon as practicable after the applicable distribution date. Distributions on account of
         Claims that first become Allowed Claims after the applicable distribution date shall be made
         pursuant to the terms of this Plan and on the day selected by the Wind-Down Officer.

                 The Wind-Down Officer may accelerate any Distribution date with respect to
         Distributions other than the initial distribution date if the facts and circumstances so warrant and
         to the extent not inconsistent with the Plan.

                Distributions made as soon as reasonably practicable after the Effective Date or such
         other date set forth herein shall be deemed to have been made on such date.

                10.2 Interest of Claims. Expect to the extent provided in section 506(b) of the
         Bankruptcy Code, the Plan, or the Confirmation Order, post-petition interest shall not accrue or
         be paid on Claims, and no Holder of an Allowed Claim shall be entitled to interest accruing on
         any Claim from and after the Petition Date.

                 10.3 Distributions by Wind-Down Officer as Disbursement Agent. From and after
         the Effective Date, the Wind-Down Officer shall serve as the Disbursement Agent under the Plan
         with respect to Distributions to Holders of Allowed Claims (provided that the Wind-Down
         Officer may hire professionals or consultants to assist with making disbursements or to act as the
         Disbursement Agent). The Wind-Down Officer shall cause to be made all Distributions required
         to be made to such Holders of Allowed Claims pursuant to the Plan. The Wind-Down Officer
         shall not be required to give any bond or surety or other security for the performance of the
         Wind-Down Officer’s duties as Disbursement Agent unless otherwise ordered by the Bankruptcy
         Court.

26186273.10
                                                         48
                      Case 20-10256-KBO        Doc 584       Filed 04/06/21   Page 54 of 67




                 10.4 Waterfall. The Wind-Down Officer shall cause the proceeds of the Assets, net of
         the Wind-Down Expenses and amounts payable pursuant to Section 16.7 of this combined
         Disclosure Statement and Plan, to be distributed to Holders of Allowed Claims as follows (to the
         extent that such Claims have not been paid on or prior to the Effective Date):

                (a)     first, to satisfy the Satisfaction Amount; and

                (b)     second, to satisfy the First Lien Facility Claims.

                 10.5 Means of Cash Payment. Cash payments under the Plan shall be made, net of
         any applicable withholding taxes at the option, and in the sole discretion, of the Wind-Down
         Officer, by wire, check, or such other method as the Wind-Down Officer deems appropriate
         under the circumstances. Cash payments to foreign creditors may be made, at the option, and in
         the sole discretion, of the Wind-Down Officer, in such funds and by such means as are necessary
         or customary in a particular foreign jurisdiction.

                For purposes of effectuating Distributions under the Plan, any Claim denominated in
         foreign currency shall be converted to U.S. Dollars pursuant to the applicable published
         exchange rate in effect on the Petition Date.

                 10.6 Fractional Distributions. Notwithstanding anything in the Plan to the contrary,
         no payment of fractional cents shall be made pursuant to the Plan. Whenever any payment of a
         fraction of a cent under the Plan would otherwise be required, the actual Distribution made shall
         reflect a rounding of such fraction to the nearest whole penny (up or down), with half cents or
         more being rounded up and fractions less than half of a cent being rounded down.

                 10.7 De Minimis Distributions. Notwithstanding anything to the contrary contained
         in the Plan, the Wind-Down Officer shall not be required to distribute, and shall not distribute,
         Cash or other property to the Holder of any Allowed Claim if the amount of Cash or other
         property to be distributed on account of such Claim is less than $100. Any Holder of an Allowed
         Claim on account of which the amount of Cash or other property to be distributed is less than
         $100 shall be forever barred from asserting such Claim.

                 10.8 Application of Distribution Record Date. At the close of business on the
         Distribution Record Date, the Debtors’ claims registers shall be closed, and there shall be no
         further changes in the record Holders of Claims or Interests. Except as may be provided to the
         extent of applicable law, Claims shall be non-transferable except upon death of the interest
         holder or by operation of law. Except as provided herein, the Wind-Down Officer and the Wind-
         Down Officer’s respective agents, successors, and assigns shall have no obligation to recognize
         any transfer of any Claim or Interest occurring after the Distribution Record Date and shall be
         entitled instead to recognize and deal for all purposes hereunder with only those record Holders
         stated on the claims registers as of the close of business on the Distribution Record Date
         irrespective of the number of Distributions to be made under the Plan to such Entities or the date
         of such Distributions.

                10.9 Withholding, Payment and Reporting Requirements With Respect to
         Distributions. All Distributions under the Plan shall, to the extent applicable, comply with all

26186273.10
                                                        49
                     Case 20-10256-KBO          Doc 584       Filed 04/06/21   Page 55 of 67




         tax withholding, payment, and reporting requirements imposed by any federal, state, provincial,
         local, or foreign taxing authority, and all Distributions shall be subject to any such withholding,
         payment, and reporting requirements. The Wind-Down Officer shall be authorized to take any
         and all actions that may be necessary or appropriate to comply with such withholding, payment,
         and reporting requirements. The Wind-Down Officer may require, in the Wind-Down Officer’s
         sole and absolute discretion and as a condition to the receipt of any Distribution, that the Holder
         of an Allowed Claim complete and return to the Wind-Down Officer the appropriate Form W-8
         or Form W-9, as applicable, to each Holder. Notwithstanding any other provision of the Plan,
         (a) each Holder of an Allowed Claim that is to receive a Distribution pursuant to the Plan shall
         have sole and exclusive responsibility for the satisfaction and payment of any tax obligations
         imposed by any governmental unit, including income, withholding, and other tax obligations, on
         account of such Distribution, and including, in the case of any Holder of a Disputed Claim that
         has become an Allowed Claim, any tax obligation that would be imposed upon the Debtors in
         connection with such Distribution, and (b) no Distribution shall be made to or on behalf of such
         Holder pursuant to the Plan unless and until such Holder has made arrangements reasonably
         satisfactory to the Wind-Down Officer for the payment and satisfaction of such withholding tax
         obligations or such tax obligation that would be imposed upon the Debtors in connection with
         such Distribution.

                 10.10 Setoffs. The Debtors may, but shall not be required to, set off against any Claim
         or any Allowed Claim, and the payments or other Distributions to be made pursuant to the Plan
         in respect of such Claim, claims of any nature whatsoever that the Debtors may have against the
         Holder of such Claim; provided, however, that neither the failure to do so nor the allowance of
         any Claim hereunder shall constitute a waiver or release by the Debtors of any such claim that it
         may have against such Holder.

                10.11 No Distribution in Excess of Allowed Amounts. Notwithstanding anything to
         the contrary herein, no Holder of an Allowed Claim shall receive in respect of such Claim any
         Distribution of a value as of the Effective Date in excess of the Allowed amount of such Claim.

                10.12 Allocation of Distributions. The Wind-Down Officer may, in the Wind-Down
         Officer’s sole discretion, make Distributions jointly to any Holder of a Claim and any other
         Entity who has asserted, or whom the Wind-Down Officer has determined to have, an interest in
         such Claim; provided, however, that the Wind-Down dating Officer shall provide notice of such
         Distribution to any Holder of a Claim or other Entity that has asserted an interest in such Claim.

                 10.13 Delivery of Distributions; Forfeiture of Distributions. All Distributions to
         Holders of Allowed Claims not made by wire transfer shall be made at the address of such
         Holder as set forth in the claims register maintained in the Chapter 11 Cases (subject to any
         transfer effectuated pursuant to Bankruptcy Rule 3001(e) or, after the Effective Date, a change of
         address notification provided by a Holder in a manner reasonably acceptable to the Wind-Down
         Officer) or, in the absence of a Filed proof of Claim, the Schedules. The responsibility to
         provide the Wind-Down Officer a current address of a Holder of Claims shall always be the
         responsibility of such Holder and at no time shall the Wind-Down Officer have any obligation to
         determine a Holder’s current address. Nothing contained in the Plan shall require the Wind-
         Down Officer to attempt to locate any Holder of an Allowed Claim.

26186273.10
                                                         50
                     Case 20-10256-KBO          Doc 584       Filed 04/06/21    Page 56 of 67




                Amounts in respect of undeliverable Distributions made by the Wind-Down Officer shall
         be held in trust on behalf of the Holder of the Claim to which they are payable until the earlier of
         the date that such undeliverable Distributions are claimed by such Holder and the date ninety
         (90) days after the date the undeliverable Distributions were made.

                 If the Holder of a Claim fails to cash a check payable to it or otherwise fails to claim an
         undeliverable Distribution within the ninety (90) day time limit set forth herein, or fails to
         complete and return to the Debtors the appropriate Form W-8 or Form W-9 within ninety (90)
         days of the request by the Wind-Down Officer for the completion and return of the appropriate
         form pursuant to Section 10.9, then such Holder shall be deemed to have forfeited its right to any
         reserved and future Distributions, and the Claims of such Holder shall be forever barred. The
         forfeited Distributions shall be redistributed to the Beneficiaries after reserving as necessary for
         payment of Wind-Down Expenses and otherwise in compliance with the Plan. In the event the
         Wind-Down Officer determines that any such amounts are too small in total to redistribute cost-
         effectively, the Wind-Down Officer may instead donate them to a charitable organization(s) free
         of any restrictions thereon, notwithstanding any federal or state escheat laws to the contrary.

                                      ARTICLE XI
              PROVISIONS FOR CLAIMS OBJECTIONS AND ESTIMATION OF CLAIMS

                 11.1 Claims Administration Responsibility. Except as otherwise specifically
         provided in the Plan, after the Effective Date, the Wind-Down Officer shall have the sole
         authority (a) to file, withdraw, or litigate to judgment objections to Claims, (b) to settle,
         compromise, or Allow any Claim or Disputed Claim without any further notice to or action,
         order, or approval by the Bankruptcy Court, (c) to amend the Schedules in accordance with the
         Bankruptcy Code, and (d) to administer and adjust the Claims Register to reflect any such
         settlements or compromises without any further notice to or action, order, or approval by the
         Bankruptcy Court. Any agreement entered into by the Wind-Down Officer (acting in accordance
         with the terms of this Plan) with respect to the Allowance of any Claim shall be conclusive
         evidence and a final determination of the Allowance of such Claim, provided, however, that the
         United States Trustee for the District of Delaware’s rights to object to Administrative Claims and
         Professional Fee Claims are reserved.

                 11.2 Claims Objections. All objections to Claims shall be Filed by the Wind-Down
         Officer on or before the Claim Objection Deadline, which date may be extended by the
         Bankruptcy Court upon a motion filed by the Wind-Down Officer on or before the Claim
         Objection Deadline with notice only to those parties entitled to notice in the Chapter 11 Cases
         pursuant to Bankruptcy Rule 2002 as of the filing of such motion. If a timely objection has not
         been Filed to a proof of Claim or the Schedules have not been amended with respect to a Claim
         that was scheduled by the Debtors but was not set forth in the Schedules by the Debtors as
         contingent, unliquidated, or disputed, then the Claim to which the proof of Claim or the Claim
         set forth in the Schedules relates will be treated as an Allowed Claim.

                11.3 Estimation of Contingent or Unliquidated Claims. Except as specifically
         provided for in this Plan, the Wind-Down Officer may, at any time, request that the Bankruptcy
         Court estimate any contingent or unliquidated Claim pursuant to section 502(c) of the
         Bankruptcy Code, regardless of whether the Debtors have previously objected to such Claim or
26186273.10
                                                         51
                      Case 20-10256-KBO          Doc 584       Filed 04/06/21    Page 57 of 67




         whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall
         retain jurisdiction to estimate any Claim at any time during litigation concerning any objection to
         any Claim, including during the pendency of any appeal relating to any such objection. In the
         event the Bankruptcy Court so estimates any contingent or unliquidated Claim, that estimated
         amount shall constitute the Allowed amount of such Claim. All of the aforementioned Claims
         objection, estimation, and resolution procedures are cumulative and are not necessarily exclusive
         of one another.

                 11.4 Distributions on Account of Disputed Claims. Distributions may be made on
         account of an undisputed portion of a Disputed Claim. The Wind-Down Officer shall, on the
         applicable distribution date, make Distributions on account of any Disputed Claim (or portion
         thereof) that has become an Allowed Claim. Such Distributions shall be based upon the
         Distributions that would have been made to the Holder of such Claim under the Plan if such
         Claim had been an Allowed Claim on the Effective Date in the amount ultimately Allowed.

                 11.5 Amendments to Claims. On or after the Effective Date, a Claim may not be
         filed or amended to increase liability or to assert new liabilities without the prior authorization of
         the Bankruptcy Court or the Wind-Down Officer, and any such new or amended Claim filed
         without prior authorization shall be deemed Disallowed in full without any further action.

                 11.6 Claims Paid and Payable by Third Parties. A Claim shall be Disallowed
         without an Objection thereto having to be filed and without any further notice to or action, order,
         or approval of the Bankruptcy Court, to the extent that the Holder of such Claim receives
         payment in full on account of such Claim from a party that is not the Debtors or the Wind-Down
         Officer. Distributions under the Plan shall be made on account of any Allowed Claim that is
         payable pursuant to one of the Insurance Contract(s) solely up to the amount of the portion of
         such Allowed Claim that is (i) within the self-insured retention under such Insurance Contract(s)
         and/or (ii) in excess of any aggregate limits under such Insurance Contract(s). No Entity shall
         have any other recourse against the Debtors, the Estates, or any of their respective properties or
         assets on account of a self-insured retention under an Insurance Contract; provided, however,
         that, except as otherwise required under the applicable Insurance Contracts and applicable non-
         bankruptcy law, an Insurer shall not be obligated to pay amounts within any self-insured
         retention or other self-insured layer.

                11.7 Adjustment to Claims Without Objection. Any Claim that has been paid or
         otherwise satisfied may be designated on the Claims Register as such at the direction of the
         Wind-Down Officer by the Filing of a Notice of Satisfaction by the Wind-Down Officer, and
         without any further notice to or action, order, or approval of the Bankruptcy Court.

                                                ARTICLE XII
                                           EXECUTORY CONTRACTS

                12.1 Executory Contracts Deemed Rejected. On the Effective Date, all Executory
         Contracts will be deemed rejected as of the Effective Date in accordance with, and subject to, the
         provisions and requirements of sections 365 and 1123 of the Bankruptcy Code, except to the
         extent: (a) the Debtors previously have assumed, assumed and assigned or rejected such
         Executory Contract, or (b) prior to the Effective Date, the Debtors have Filed a motion to

26186273.10
                                                          52
                     Case 20-10256-KBO         Doc 584       Filed 04/06/21    Page 58 of 67




         assume, assume and assign, or reject an Executory Contract on which the Bankruptcy Court has
         not ruled. Entry of the Confirmation Order by the Bankruptcy Court shall constitute approval of
         all rejections of Executory Contracts pursuant to this Article and sections 365(a) and 1123 of the
         Bankruptcy Code.

               12.2 Asset Purchase Agreements. To the extent executory, any asset purchase
         agreements, lease termination agreements, and any other documents related to the Sales, shall be
         assumed.

                                       ARTICLE XIII
                        CONFIRMATION AND CONSUMMATION OF THE PLAN

                13.1 Conditions Precedent to the Effective Date.              Each of the following is a
         condition precedent to the occurrence of the Effective Date:

                (a)    the Confirmation Order shall have become a Final Order in full force and effect
                with no stay thereof then in effect, and shall be in form and substance satisfactory to the
                Debtors;

                (b)    all actions, documents, and agreements necessary to implement this combined
                Disclosure Statement and Plan, including, without limitation, all actions, documents, and
                agreements necessary to implement any transactions contemplated under this combined
                Disclosure Statement and Plan, shall have been effectuated or executed;

                (c)     the absence of any pending or threatened government action or any law that has
                the effect of or actually does prevent Consummation of any transaction contemplated
                under this combined Disclosure Statement and Plan;

                (d)  the Holders of Class 3 Claims are paid the Class 3 Effective Date Payment
                Amount.

                (e)     the total amount of Allowed 503(b)(9) Claims shall be no greater than
                $4,000,000, and the total amount of Allowed Initial Administrative Claims shall be no
                greater than $100,000;

                (f)   the Satisfaction Amount, in amounts acceptable to the First Lien Agent and
                Committee, shall have been established and funded in accordance with the terms of this
                combined Disclosure Statement and Plan; and

                (g)     the 503(b)(9) Reserve shall have been established and funded in accordance with
                the terms of this combined Disclosure Statement and Plan.

                13.2 Notice of Effective Date. On or before five (5) Business Days after the
         Effective Date, the Wind-Down Officer shall mail or cause to be mailed to all Holders of
         Claims a notice that informs such Entities of (a) the occurrence of the Effective Date, (b)
         notice of the Final Administrative Claim Bar Date and Professional Fee Claim Bar Date,
         and (c) such other matters as the Wind-Down Officer deems appropriate or as may be
         ordered by the Bankruptcy Court.
26186273.10
                                                        53
                       Case 20-10256-KBO        Doc 584       Filed 04/06/21   Page 59 of 67




                  13.3 Waiver of Conditions Precedent to the Effective Date. The Debtors may at any
         time, without notice or authorization of the Bankruptcy Court, waive, in writing, any or all of the
         conditions precedent to the Effective Date set forth in this Article with the consent of the First
         Lien Agent, whereupon the Effective Date shall occur without further action by any Entity,
         provided, however, that (i) the condition specified in section 13.1(a) may not be waived, and
         (ii) the condition specified in section 13.1(f) and (g) may not be waived without the consent of
         both the First Lien Agent and Committee. The Debtors reserve the right to assert that any appeal
         from the Confirmation Order shall be moot after the Effective Date of the Plan.

                 13.4 Effect of Non-Occurrence of Effective Date. If each of the conditions specified
         in this Article have not been satisfied or waived in the manner provided herein within ninety (90)
         calendar days after the Confirmation Date (or such later date as may be agreed to by the Debtors
         and the First Lien Agent), then: (i) the Confirmation Order shall be vacated and of no further
         force or effect; (ii) no Distributions under the Plan shall be made; (iii) the Debtors and all
         Holders of Claims against or Interests in the Debtors shall be restored to the status quo as of the
         day immediately preceding the Confirmation Date as though the Confirmation Date had never
         occurred; and (iv) all of the Debtors’ obligations with respect to Claims and Interests shall
         remain unaffected by the Plan and nothing contained herein shall be deemed to constitute a
         waiver or release of any Claims by or against the Debtors or any other Entity or to prejudice in
         any manner the rights of the Debtors or any Entity in any further proceedings involving the
         Debtors, and the Plan shall be deemed withdrawn. Upon such occurrence, the Debtors shall File
         a written notification with the Bankruptcy Court and serve it upon such parties as the Bankruptcy
         Court may direct.

                                              ARTICLE XIV
                                        EFFECTS OF CONFIRMATION

                14.1    Exculpation, Releases, and Injunctions

                 Nothing contained in Section 14.1 of the Plan shall prohibit the Holder of a Claim
         from litigating its right to seek to have such Claim declared an Allowed Claim and paid in
         accordance with the Distribution provisions of the Plan, or enjoin or prohibit the
         enforcement by the Holder of such Claim of any of the obligations of the Wind-Down
         Officer under the Plan. The exculpations, releases, and injunctions provided for in Section
         14.1 of the Plan shall be effective upon the Effective Date.

                (a)    Exculpation and Limitation of Liability. Notwithstanding any other
         provision of the Plan, subject to the occurrence of the Effective Date, the Debtors, the
         Committee, and any of such parties’ respective Related Parties, are hereby released and
         exculpated from, and shall have no liability whatsoever for, any claim, obligation, suit,
         judgment, damage, demand, debt, right, cause of action, remedy, loss, and liability for any
         claim in connection with or arising out of the administration of the Chapter 11 Cases,
         including to any holder or purported holder of an Administrative Claim, a Claim, or an
         Interest, for any act or omission in connection with, or arising out of, the Combined
         Disclosure Statement and Plan, the negotiation, formulation, or preparation, of the
         Combined Disclosure Statement and Plan, the pursuit of approval of the Combined
         Disclosure Statement and Plan, or the solicitation of votes for confirmation of the Plan, the
26186273.10
                                                         54
                     Case 20-10256-KBO         Doc 584       Filed 04/06/21   Page 60 of 67




         Chapter 11 Cases, the consummation of the Plan, the administration and implementation
         of the Plan or the property to be distributed under the Plan, or any transaction
         contemplated by the Combined Disclosure Statement and Plan or in furtherance thereof,
         except for any act or omission that constitutes willful misconduct or gross negligence as
         determined by a Final Order. This exculpation shall be in addition to, and not in limitation
         of, all other releases, indemnities, exculpations and any other applicable law or rules
         protecting such Released Parties from liability.

                 (b)      Mutual Releases by the Debtors and non-Debtors. On the Effective Date, for
         good and valuable consideration received, the Debtors, on behalf of themselves and their
         Estates, and each Released Party shall be deemed, by virtue of their receipt of Distributions
         and/or other treatment contemplated under the Plan and/or their written agreement, to
         have forever released themselves and each other Released Party from any and all claims,
         interests, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action,
         remedies, losses and liabilities whatsoever, including any derivative claims, contract claims,
         claims under ERISA and all other statutory claims, claims for contributions, withdrawal
         liability, reallocation liability, redetermination liability, interest on any amounts, liquidated
         damages, claims for attorneys’ fees or any costs or expenses whatsoever, whether known or
         unknown, asserted or unasserted, foreseen or unforeseen, liquidated or unliquidated,
         matured or unmatured, contingent or fixed, existing or hereafter arising, in law, equity or
         otherwise (including, without limitation, those arising under 11 U.S.C. §§ 541-550 and
         interest or other carrying costs, penalties, legal, accounting and other professional fees and
         expenses and incidental, consequential and punitive damages payable to third parties),
         based in whole or in part upon actions taken solely in their respective capacities described
         above or any omission, transaction, event or other occurrence taking place on or prior to
         the Effective Date in any way relating to, or in any manner arising from, in whole or in
         part, the Debtors, any successor to the Debtors, the Chapter 11 Cases, the Combined
         Disclosure Statement and Plan, the First Lien Credit Facility, the Second Lien Credit
         Facility, the Sales, the conduct of the Debtors’ business, the subject matter of, or the
         transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
         business or contractual arrangements among the Released Parties, the restructuring of any
         Claim or Interest before or during the Chapter 11 Cases, or any related agreements,
         instruments, or other documents, and the negotiation, formulation, or preparation thereof,
         the solicitation of votes with respect to the Plan, or any other act or omission, in all cases
         based upon or relating to, or in any manner arising from, in whole or in part, any act
         omission, transaction, agreement, event, or other occurrence taking place on or before the
         Effective Date, except that (i) no individual shall be released from any act or omission that
         constitutes gross negligence, willful misconduct or actual fraud, as determined by a Final
         Order, (ii) the Debtors shall not relinquish or waive the right to assert any of the foregoing
         as a legal or equitable defense or right of setoff or recoupment against any Claims of any
         such persons asserted against the Debtors, (iii) the foregoing release shall not apply to any
         obligations that remain outstanding in respect of loans or advances made to individuals by
         the Debtors, (iv) the foregoing release applies to the Released Parties solely in their
         respective capacities described above, and (v) the foregoing release shall not apply to the
         right to enforce the Plan.


26186273.10
                                                        55
                     Case 20-10256-KBO         Doc 584       Filed 04/06/21   Page 61 of 67




                (c)    Non-Discharge of the Debtors; Injunction. In accordance with section
         1141(d)(3) of the Bankruptcy Code, the Plan does not discharge the Debtors. Section
         1141(c) of the Bankruptcy Code nevertheless provides, among other things, that the
         property dealt with by the Plan is free and clear of all Claims and Interests against the
         Debtors. As such, no Entity holding a Claim against the Debtors may receive any payment
         from, or seek recourse against, any assets that are to be distributed under the Plan other
         than assets required to be distributed to that Entity under the Plan. All parties are
         precluded from asserting against any property to be distributed under the Plan any
         Claims, rights, Causes of Action, liabilities, or Interests based upon any act, omission,
         transaction, or other activity that occurred before the Effective Date, except as expressly
         provided in the Plan or the Confirmation Order.

                 Except as otherwise expressly provided in the Plan, the Confirmation Order, or a
         separate order of the Bankruptcy Court, all entities who have held, hold, or may hold
         Claims against or Interests in the Debtors or their Estates, and their respective Related
         Parties, that arose before or were held as of the Effective Date, are permanently enjoined,
         on and after the Effective Date, from (a) commencing, conducting or continuing in any
         manner, directly or indirectly, any suit, action or other proceeding of any kind (including
         any proceeding in a judicial, arbitral, administrative or other forum) against or affecting
         the Debtors or the property of any of the Debtors, with respect to any such Claim or
         Interest, (b) the enforcement, levy, attachment (including prejudgment attachment),
         collection, or recovery by any manner or means, whether directly or indirectly, of any
         judgment, award, decree, or order against the Debtors or the property of any of the
         Debtors on account of any such Claim or Interest, (c) creating, perfecting, or enforcing in
         any manner, directly or indirectly, any encumbrance of any kind against the Debtors or
         against the property or interests in property of the Debtors on account of any such Claim
         or Interest, (d) asserting any right of setoff or subrogation, directly or indirectly, of any
         kind against any obligation due from the Debtors or against the property or interests in
         property of the Debtors on account of any such Claim or Interest, (e) acting or proceeding
         in any manner, in any place whatsoever, that does not conform to or comply with the
         provisions of the Plan, and (f) taking any actions to interfere with the implementation or
         consummation of the Plan. Such injunction shall extend to successors of the Debtors and
         their respective properties and interests in property.

                Any Entity injured by any willful violation of such injunction may seek actual
         damages and, in appropriate circumstances, may seek punitive damages from the willful
         violator.

                 14.2 Term of Bankruptcy Injunction or Stays. All injunctions or stays provided for
         in the Chapter 11 Cases under sections 105 or 362 of the Bankruptcy Code, or otherwise, and in
         existence on the Confirmation Date, shall remain in full force and effect until the closing of the
         Chapter 11 Cases.

                 14.3 Approval of WARN Settlement. Entry of the Confirmation Order shall
         constitute the Bankruptcy Court’s approval of the WARN Settlement pursuant to Bankruptcy
         Rule 9019, as well as a finding by the Bankruptcy Court that the WARN Settlement, as described
         herein, is fair, equitable, reasonable, and in the best interests of the Debtors and the Estates.
26186273.10
                                                        56
                      Case 20-10256-KBO          Doc 584       Filed 04/06/21    Page 62 of 67




                 14.4 Allocation Between Principal and Interest. For United States federal income
         tax purposes, distributions in full or partial satisfaction of Allowed Claims shall be allocated first
         to the principal amount (as determined for U.S. federal income tax purposes) of Allowed Claims,
         until paid in full, with any excess allocated to unpaid interest that has accrued on such Claims
         and remains unpaid.

                                               ARTICLE XV
                                        RETENTION OF JURISDICTION

                15.1 Exclusive Jurisdiction of Bankruptcy Court. Pursuant to sections 105(a) and
         1142 of the Bankruptcy Code, and notwithstanding entry of the Confirmation Order and the
         occurrence of the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over all
         matters arising out of, and related to, the Chapter 11 Cases and the Plan to the fullest extent
         permitted by law, including, among other things, jurisdiction to:

                (a)     allow, disallow, determine, subordinate, liquidate, classify, estimate or establish
                the priority or secured or unsecured status of any Claim or Interest (whether filed before
                or after the Effective Date and whether or not Contingent, Disputed or unliquidated or for
                contribution, indemnification or reimbursement), including the compromise, settlement
                and resolution of any request for payment of any Claims or Interests, the resolution of
                any Objections to the allowance or priority of Claims or Interests and to hear and
                determine any other issue presented hereby or arising hereunder, including during the
                pendency of any appeal relating to any Objection to such Claim or Interest to the extent
                permitted under applicable law;

                (b)    grant or deny any applications for allowance of compensation or reimbursement
                of expenses authorized pursuant to the Bankruptcy Code or the Plan, for periods ending
                on or before the Effective Date;

                (c)    hear and determine any and all adversary proceedings, motions, applications, and
                contested or litigated matters, including, but not limited to, all Causes of Action, and
                consider and act upon the compromise and settlement of any Claim or Interest, or Cause
                of Action;

                (d)     determine and resolve any matters related to the assumption, assumption and
                assignment or rejection of any Executory Contract to which the Debtors are a party or
                with respect to which the Debtors may be liable, and to hear, determine and, if necessary,
                liquidate any Claims arising therefrom;

                (e)    ensure that all Distributions to Holders of Allowed Claims under the Plan and the
                performance of the provisions of the Plan are accomplished as provided herein and
                resolve any issues relating to Distributions to Holders of Allowed Claims pursuant to the
                provisions of the Plan;

                (f)    construe, take any action and issue such orders, prior to and following the
                Confirmation Date and consistent with section 1142 of the Bankruptcy Code, as may be
                necessary for the enforcement, implementation, execution and Consummation of the Plan

26186273.10
                                                          57
                   Case 20-10256-KBO         Doc 584       Filed 04/06/21   Page 63 of 67




              and all contracts, instruments, releases, other agreements or documents created in
              connection with the Plan, including, without limitation, the Disclosure Statement and the
              Confirmation Order, for the maintenance of the integrity of the Plan in accordance with
              sections 524 and 1141 of the Bankruptcy Code following the occurrence of the Effective
              Date;

              (g)     determine and resolve any cases, controversies, suits or disputes that may arise in
              connection with the Consummation, interpretation, implementation or enforcement of the
              Plan (and all exhibits and schedules to the Plan) or the Confirmation Order, including the
              releases and injunction provisions set forth in and contemplated by the Plan or the
              Confirmation Order, or any entity’s rights arising under or obligations incurred in
              connection therewith;

              (h)     modify the combined Disclosure Statement and Plan or the Confirmation Order
              before or after the Effective Date, pursuant to section 1127 of the Bankruptcy Code, as
              well as any contract, instrument, release, or other agreement or document created in
              connection with the Plan, the Disclosure Statement or the Confirmation Order, or remedy
              any defect or omission or reconcile any inconsistency in any Bankruptcy Court order, the
              Plan, the Disclosure Statement, the Confirmation Order or any contract, instrument,
              release, or other agreement or document created in connection with the combined
              Disclosure Statement and Plan or the Confirmation Order, in such manner as may be
              necessary or appropriate to consummate the Plan, to the extent authorized by the
              Bankruptcy Code and the Plan;

              (i)   issue injunctions, enter and implement other orders or take such other actions as
              may be necessary or appropriate to restrain interference by any entity with
              Consummation, implementation or enforcement of the Plan or the Confirmation Order;

              (j)   enter and implement such orders as are necessary or appropriate if the
              Confirmation Order is for any reason modified, stayed, reversed, revoked or vacated;

              (k)     determine any other matters that may arise in connection with or relating to the
              Plan, the Disclosure Statement, the Confirmation Order or any contract, instrument,
              release, or other agreement or document created in connection with the combined
              Disclosure Statement and Plan or the Confirmation Order;

              (l)    hear and determine matters concerning state, local and federal taxes in accordance
              with sections 346, 505 and 1146 of the Bankruptcy Code;

              (m)   enforce all orders, judgments, injunctions, releases, exculpations,
              indemnifications and rulings entered in connection with the Chapter 11 Cases;

              (n)     determine and resolve controversies related to the Estates or the Debtors from and
              after the Effective Date;

              (o)    hear and determine any other matter relating to the combined Disclosure
              Statement and Plan; and

26186273.10
                                                      58
                      Case 20-10256-KBO        Doc 584        Filed 04/06/21   Page 64 of 67




                (p)    enter a final decree closing any or all the Chapter 11 Cases.

                                             ARTICLE XVI
                                      MISCELLANEOUS PROVISIONS

                16.1 Modification of the Plan. The Debtors may alter, amend, or modify the Plan or
         any exhibits or schedules hereto under section 1127(a) of the Bankruptcy Code at any time prior
         to or after the Confirmation Date but prior to the substantial Consummation of the Plan,
         provided, however, that any such alteration, amendment or modification does not materially and
         adversely affect the treatment of Holders of Claims or Interests under the Plan. Any Holder of a
         Claim that has accepted the Plan shall be deemed to have accepted the Plan, as altered, amended,
         or modified, if the proposed alteration, amendment, or modification does not materially and
         adversely change the treatment of the Claim of such Holder.

                16.2 Revocation, Withdrawal, or Non-Confirmation of the Plan. The Debtors
         reserve the right to revoke or withdraw the Plan prior to the Confirmation Hearing with the prior
         written consent of the First Lien Agent. If the Plan is revoked or withdrawn prior to the
         Confirmation Hearing, or if the Plan is not confirmed by the Bankruptcy Court, then:

                (a)    the Plan shall be null and void in all respects, and

                (b)     nothing contained in the combined Disclosure Statement and Plan shall
                (i) constitute a waiver or release of any Claims by or against, or any Interests in, the
                Debtors or any other Entity, (ii) prejudice in any manner the rights of the Debtors or any
                other Entity, or (iii) constitute an admission of any sort by the Debtors or any other
                Entity.

                 16.3 Binding Effect. Except as otherwise provided in section 1141(d)(3) of the
         Bankruptcy Code and subject to the occurrence of the Effective Date, on and after the
         Confirmation Date, the provisions of the Plan shall bind any Holder of a Claim against, or
         Interest in, the Debtors and such Holder’s respective successors and assigns, whether or not the
         Claim or Interest of such Holder is Impaired under the Plan and whether or not such Holder has
         accepted the Plan.

                 16.4 Subordination Rights. The classification and manner of satisfying all Claims
         and the respective Distributions and treatments hereunder take into account and/or conform to
         the relative priority and rights of the Claims in each Class in connection with the contractual,
         legal and equitable subordination rights relating thereto, whether arising under contract,
         general principles of equitable subordination, section 510(b) of the Bankruptcy Code or
         otherwise. All subordination rights that a Holder of a Claim may have with respect to any
         Distribution to be made under the Plan shall be implemented through the Plan, and all actions by
         such Holder of a Claim related to the enforcement of such subordination rights shall be
         enjoined permanently. The provisions of any contractual or structural subordination of Claims
         shall remain enforceable by the Wind-Down Officer on behalf of the Estates after the occurrence
         of the Effective Date. Without limitation hereunder, the Wind-Down Officer, on behalf of the
         Estates, may likewise enforce any right of the Debtors or the Estates to equitably or otherwise
         subordinate Claims under section 510 of the Bankruptcy Code, except as otherwise expressly set

26186273.10
                                                         59
                      Case 20-10256-KBO         Doc 584        Filed 04/06/21   Page 65 of 67




         forth herein or as expressly provided in a Final Order of the Bankruptcy Court in the Chapter 11
         Cases.

                 16.5 Severability of Plan Provisions. If, prior to Confirmation, any term or provision
         of the Plan is held by the Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy
         Court, at the request of the Debtors, shall have the power to alter and interpret such term or
         provision to make it valid or enforceable to the maximum extent practicable, consistent with the
         original purpose of the term or provision held to be invalid, void or unenforceable, and such term
         or provision shall then be applicable as altered or interpreted. Notwithstanding any such holding,
         alteration or interpretation, the remainder of the terms and provisions of the Plan shall remain in
         full force and effect and shall in no way be affected, impaired or invalidated by such holding,
         alteration or interpretation. The Confirmation Order shall constitute a judicial determination and
         shall provide that each term and provision of the Plan, as it may be altered or interpreted in
         accordance with the foregoing, is valid and enforceable pursuant to its terms.

                 16.6 Payment of Statutory Fees; Filing of Quarterly Reports. Notwithstanding any
         other provision of this Plan to the contrary, all U.S. Trustee Fees shall be paid in full in Cash on
         or before the Effective Date. On and after the Effective Date, the Liquidating Trust shall file
         with the Bankruptcy Court quarterly reports in a form reasonably acceptable to the U.S. Trustee
         for each Debtor until its case is close, dismissed, or converted. All U.S. Trustee Fees that arise
         after the Effective Date shall be paid in full in Cash when due. The Debtors shall have the
         obligation to pay U.S. Trustee Fees pursuant to United States Code title 28 section 1930 for each
         Debtor until its particular case is closed, dismissed, or converted. Notwithstanding anything to
         the contrary in the Plan, the U.S. Trustee shall not be required to file any proofs of Claim with
         respect to U.S. Trustee Fees.

                 16.7 Dissolution of the Committee. The Committee shall dissolve on the Effective
         Date and the members of such Committee shall be released and discharged from all further rights
         and duties arising from or related to the Chapter 11 Cases, except with respect to, and to the
         extent of any applications for Professional Fee Claims or expense reimbursements for members
         of such Committee. The Committee and its retained Professionals may also participate in any
         appeal pending as of the Effective Date or filed thereafter, the outcome of which could affect the
         treatment of prepetition unsecured creditors (including Holders of Allowed Priority Claims and
         503(b)(9) Claims), including, but not limited to, any cases, controversies, suits or disputes arising
         in connection with the Consummation, interpretation, implementation or enforcement of the Plan
         or the Confirmation Order that could affect the treatment of prepetition unsecured creditors. The
         Professionals retained by the Committee shall not be entitled to assert any Administrative Claims
         nor shall they have an Allowed Administrative Claims for any services rendered or expenses
         incurred after the Effective Date except in respect of the preparation and prosecution of or any
         objection to any Filed fee application and participation in any appeals.

                 16.8 Exemption from Section 1146. Pursuant to section 1146(a) of the Bankruptcy
         Code, under the Plan, (i) the issuance, distribution, transfer or exchange of any debt, equity
         security or other interest in the Debtors; or (ii) the making, delivery or recording of any deed or
         other instrument of transfer under, in furtherance of, or in connection with, the Plan, including
         any deeds, bills of sale, assignments or other instrument of transfer executed in connection with
         any transaction arising out of, contemplated by, or in any way related to the Plan, shall not be
26186273.10
                                                          60
                     Case 20-10256-KBO          Doc 584       Filed 04/06/21    Page 66 of 67




         taxed under any law imposing a stamp tax or similar tax. To the maximum extent permitted
         pursuant to section 1146(a) of the Bankruptcy Code, any transfers of property pursuant hereto
         shall not be subject to any document recording tax, stamp tax, conveyance fee, intangibles or
         similar tax, mortgage tax, stamp act, real estate transfer tax, sales or use tax, mortgage recording
         tax, or other similar tax or governmental assessment, and upon entry of the Confirmation Order,
         the appropriate state or local governmental officials or agents shall forgo the collection of any
         such tax or governmental assessment and accept for filing and recordation any of the foregoing
         instruments or other documents pursuant to such transfers of property without the payment of
         any such tax, recordation fee, or governmental assessment. All subsequent issuances, transfers or
         exchanges of securities, or the making or delivery of any instrument of transfer by the Debtors in
         the Chapter 11 Cases or by the Wind-Down Officer shall be deemed to be or have been done in
         furtherance of the Plan.

                16.9 Closing of Chapter 11 Cases. As of the Effective Date, the Wind-Down Officer
         may submit an order to the Bankruptcy Court under certification of counsel closing the Chapter
         11 Case of Holdings. Upon the Filing of a motion to close the Chapter 11 Case of Earth Fare,
         the Wind-Down Officer shall file a final report with respect to the Chapter 11 Cases pursuant to
         Local Rule 3022-1(c).

                 16.10 Filing of Additional Documents. On or before the Effective Date of the Plan,
         the Debtors may issue, execute, deliver, and File with the Bankruptcy Court or record any
         agreements and other documents, and take any action as may be necessary or appropriate to
         effectuate, consummate and further evidence the terms and conditions of the Plan.

                16.11 Insurance. Confirmation of this Plan and the occurrence of the Effective Date
         shall have no effect on insurance policies of the Debtors in which the Debtors are or were
         insured parties. Each insurance company is prohibited from, and the Confirmation Order shall
         include an injunction against, denying, refusing, altering or delaying coverage on any basis
         regarding or related to these Chapter 11 Cases, this Plan or any provision within this Plan,
         including the treatment or means of liquidation set out within this Plan for insured Claims.

                16.12 Successors and Assigns. The rights, benefits and obligations of any Entity
         named or referred to in the Plan shall be binding on, and shall inure to the benefit of, any heir,
         executor, administrator, successor, or assign of such Entity.

                 16.13 Governing Law. Except to the extent that the Bankruptcy Code or Bankruptcy
         Rules or other federal laws is applicable, and subject to the provisions of any contract,
         instrument, release, or other agreement or document entered into in connection with the Plan, the
         construction, implementation and enforcement of the Plan and all rights and obligations arising
         under the Plan shall be governed by, and construed and enforced in accordance with, the laws of
         the State of Delaware, without giving effect to conflicts of law principles which would apply the
         law of a jurisdiction other than the State of Delaware or the United States of America.

                 16.14 Exhibits and Schedules. All exhibits and schedules annexed hereto, and all
         documents submitted in support hereof, are incorporated into and are a part of the Plan as if set
         forth in full herein. Holders of Claims and Interests may obtain copies of the Filed exhibits and
         schedules upon written request to the Debtors. Upon their Filing, the exhibits and schedules may

26186273.10
                                                         61
                     Case 20-10256-KBO         Doc 584      Filed 04/06/21   Page 67 of 67




         be inspected in the Office of the Clerk of the Bankruptcy Court or its designee during normal
         business hours. The documents contained in the exhibits and schedules shall be approved by the
         Bankruptcy Court pursuant to the Confirmation Order. To the extent any exhibit or schedule
         annexed hereto is inconsistent with the Plan, the contents of the Plan shall control.

                 16.15 Computation of Time. In computing any period of time prescribed or allowed
         by the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.

                 16.16 Reservation of Rights. The Filing of the combined Disclosure Statement and
         Plan, any statement or provision contained in the combined Disclosure Statement and Plan, or
         the taking of any action by the Debtors with respect to the Plan shall not be, and shall not be
         deemed to be, an admission or waiver of any rights of the Debtors with respect to the Holders of
         Claims and Interests.

         Dated: April 6, 2021
                                                          Earth Fare, Inc., et al.

                                                          /s/ Charles Goad
                                                          Name: Charles Goad
                                                          Title: Chief Restructuring Officer




26186273.10
                                                       62
